[exhibit103eversana-msa001.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
EXECUTION COPY MASTER SERVICES AGREEMENT This Master Services Agreement (the
“Agreement”) is made on August 6, 2020 (the “Effective Date”) by and between
Zosano Pharma Corporation, with a place of business at 34790 Ardentech Court,
Fremont, California 94555 (“Zosano”); and Eversana Life Science Services, LLC,
with a place of business at 190 N. Milwaukee Street, Milwaukee, WI 53202
(“Eversana”). Zosano and Eversana are hereinafter referred to individually as a
“Party” and collectively as the “Parties”. BACKGROUND Whereas, Zosano is a
pharmaceutical company that is developing the Product (as defined below) to
treat migraines; Whereas, Eversana is a life sciences services company that has
experience supervising and managing sales teams that provide marketing and
promotional services related to pharmaceutical products; and Whereas, Zosano
wishes to engage Eversana to supervise and manage the day to day
Commercialization of the Product in the Territory (as defined below) under the
terms and conditions set forth herein. NOW, THEREFORE, in consideration of the
mutual covenants and agreements set forth below, and other consideration
received by the Parties, the Parties hereby agree as follows: 1. DEFINITIONS For
the purposes of this Agreement, the following words and expressions shall have
the stated definitions: 1.1. “Act” means the Federal Food, Drug, and Cosmetic
Act (21 U.S.C. §§ 301 et seq.), as amended from time to time, together with any
rules, regulations, guidances, guidelines and requirements of the FDA as may be
in effect from time to time. 1.2. “Adverse Event” means the development of an
undesirable medical condition or the deterioration of a pre-existing medical
condition following or during exposure to the Product, whether or not considered
causally related to the Product, the exacerbation of any pre- existing
condition(s) occurring following or during the use of the Product or any other
adverse event, adverse experience, adverse drug experience, life-threatening
adverse drug experience, serious adverse drug experience, or unexpected adverse
drug experience as defined and/or as described in the FDA’s Investigational New
Drug safety reporting and post-marketing reporting regulations, 21 C.F.R. §
312.32 and § 314.80, respectively, as they may be amended from time to time. For
purposes of this Agreement, without limiting the forgoing, “undesirable or
unexpected medical condition” includes symptoms (e.g., nausea, chest pain),
signs (e.g., tachycardia, enlarged liver) or the abnormal results of an
investigation (e.g., laboratory findings, electrocardiogram), including without
limitation unfavorable side effects, toxicity, injury, overdose, sensitivity
reactions or failure of the Product to exhibit its expected
pharmacologic/biologic effect.



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa002.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
1.3. “Affiliate” means any entity that is, directly or indirectly, controlled
by, under common control with, or in control of a party, where “control” means
power to elect or appoint a majority of directors or to direct the management of
an entity. 1.4. “Anti-Corruption Laws” means the Foreign Corrupt Practices Act
of 1977, as amended, the UK Bribery Act 2010, the Anti-Kickback Statute, the
False Claims Act, the Department of Health and Human Services Office of
Inspector General Compliance Program Guidance for Pharmaceutical Manufacturers,
released April 2003, the Antifraud and Abuse Amendment to the Social Security
Act, and any other applicable law, rule, regulation or industry code governing
anti-bribery and anti-corruption laws and laws for the prevention of kickbacks,
fraud, abuse, racketeering, money laundering or terrorism. 1.5. “Applicable Law”
means (a) all applicable laws, rules and regulations, including without
limitation any applicable rules, regulations, guidelines or other requirements
of Governmental Authorities that may be in effect in the Territory from time to
time during the Term, including without limitation (i) the Act, (ii) the PDMA,
(iii) Anti-Corruption Laws, (iv) all federal, state or local statutes, laws,
ordinances, regulations or guidelines relating to employment, safety and health
of employees and the withholding and payment of required taxes with respect to
employees, and (v) all federal, state or local statutes, laws, ordinances,
regulations or guidelines relating to data protection and privacy, including
without limitation the United States Department of Health and Human Services
privacy rules under the Health Insurance Portability and Accountability Act and
the Health Information Technology for Economic and Clinical Health Act and (b)
the PhRMA Code on Interactions with Healthcare Professionals. 1.6. “Arising
Product IP” means all Know-How and other Intellectual Property Rights relating
to the Product arising out of or in connection with either Party’s or their
respective Affiliates’ activities under or in connection with this Agreement.
Arising Product IP excludes any Eversana IP or any Zosano IP. 1.7. “Business
Day” means a day on which companies in the United States are generally open for
business. 1.8. “Change of Control” means (a) the closing of a merger,
consolidation, liquidation or reorganization of Zosano into or with another
company or other legal person, after which merger, consolidation, liquidation or
reorganization the capital stock of Zosano outstanding prior to consummation of
the transaction is not converted into or exchanged for or does not represent
more than 50% of the aggregate voting power of the surviving or resulting
entity; (b) the direct or indirect acquisition by any person (as the term
“person” is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act
of 1934, as amended) of more than 50% of the voting capital stock of Zosano, in
a single or series of related transactions; or (c) the sale, exchange, or
transfer of all or substantially all of the assets of Zosano to which this
Agreement pertains (other than a sale, exchange, or transfer to one or more
entities where the stockholders of the Company immediately before such sale,
exchange or transfer retain, directly or indirectly, at least a majority of the
beneficial interest in the voting stock of the entities to which the assets were
transferred). 1.9. “Commercial Launch” is the date of first commercial sale of
the Product to a Customer in the Territory. 2



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa003.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
1.10. “Commercial Services” means the services set forth in Exhibit B. 1.11.
“Commercialization,” “Commercialize” and “Commercializing” mean any and all
customary processes and activities undertaken by a pharmaceutical company to
accomplish the commercialization of a pharmaceutical product, including without
limitation with respect to the Product, the storage, distribution, sales
activities, promotion and marketing of the Product and managing returns of the
Product, the conduct of Patient Access Programs, Patient Assistance Programs,
and reimbursement activities, but expressly exclude activities related to
development or clinical testing of the Product or Manufacturing of the Product,
and expressly excludes, as to Eversana, booking sales of the Product. For
clarity, all product sales shall be booked by, and in the name of, Zosano. 1.12.
“Commercialization Budget” means the budget for Commercializing the Product as
approved by the Joint Management Committee, as such budget may be amended by the
Joint Management Committee from time to time. 1.13. “Commercialization Fees”
shall have the meaning set forth in Section 5.4. 1.14. “Commercialization Plan”
means the plan for Commercializing the Product as approved by the Joint
Management Committee, as such plan may be amended by the Joint Management
Committee from time to time. 1.15. “Commercially Reasonable Efforts” means the
efforts and resources which would be used (including the promptness in which
such efforts and resources would be applied) by a similarly situated Party
conducting similar activities for products of similar nature, consistent with
generally accepted industry standards with regard to the activity to be
undertaken. 1.16. “Competing Product” means a product with an indication
approved by FDA for the [***]. 1.17. “Confidential Information” means all
business, operational, marketing, financial, technical, manufacturing,
scientific, or other information that is confidential or proprietary to a Party,
or an Affiliate of a Party, provided by or on behalf of such Party or its
Affiliate to the other Party pursuant to this Agreement and not generally known
to the public. Confidential Information includes Manufacturing Data (which shall
be deemed Confidential Information disclosed by Zosano) and this Agreement (and
the terms hereof, which collectively shall be deemed Confidential Information
disclosed by each Party). Confidential Information of the disclosing Party may
include processes and methods, process specifications and designs, inventions,
Know-How, intellectual property, business and marketing plans, financial
information, customer data, research and development activities and other
materials or information relating to business or activities which are not
generally known to the public, all confidential information of Third Parties in
the possession of the disclosing Party; and all notes, analysis, compilations,
studies, summaries and other material prepared by or for the disclosing Party
containing or based, in whole or in part, on any information included in the
foregoing. 1.18. “Corporate Trademarks” means the trade names, corporate names
and corporate logos of Zosano or Zosano’s Affiliates, not specific to the
Product, that are used in the Prescribing Information, Promotional Materials,
training materials or other material provided hereunder or that are authorized
or approved by Zosano for use in connection with Eversana’s performance of
activities under this Agreement. 3



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa004.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
1.19. “Customer” means any Third-Party purchaser of the Product that is not an
Affiliate of a Party. 1.20. “Dedicated Employees” shall have the meaning set
forth in Section 3.2.e. 1.21. “Detail” means a face-to-face visit during which a
Sales Force representative makes a presentation with respect to the Product to
an Eligible Prescriber, such that (i) the relevant characteristics of the
Product are described by the Sales Force representative in a fair and balanced
manner consistent with the requirements of this Agreement and Applicable Law,
(ii) the Product is the only product presented in such presentation to an
Eligible Prescriber and (iii) such Eligible Prescriber is given an opportunity
to prescribe or place an order for Product in accordance with this Agreement.
When used as a verb, “Detail” means to perform a Detail. 1.22. “Eligible
Prescriber” means a health care provider that has the authority to prescribe the
Product under Applicable Law and, in the event the Commercialization Plan
includes the provision of Product samples by members of the Sales Force,
Eligible Prescriber shall further mean, as to the provision of Product samples,
a health care provider that is allowed to receive Product samples. 1.23.
“Eversana IP” means all Know-How and other Intellectual Property Rights (a) in
Eversana’s possession and control of as of the Effective Date of this Agreement
(“Eversana Pre- existing IP”) or (b) independently developed by or on behalf of
Eversana during the Term outside of the scope of this Agreement. 1.24.
“Executive Officers” means, with respect to Zosano, its Chief Executive Officer,
and with respect to Eversana, its Chief Executive Officer. 1.25. “FDA” means the
Unites States Food and Drug Administration. 1.26. “Field” means the [***]. 1.27.
“Field Alert” means a field alert report, as required under 21 C.F.R. §
314.81(b)(1), as such regulation may be amended from time to time. 1.28.
“Functional Services” means the services set forth in Exhibit C. 1.29.
“Governmental Authority” means any federal, state or local court, administrative
agency, commission or other governmental authority or instrumentality, including
without limitation the FDA, having authority in the United States over the
activities contemplated hereunder. Governmental Authority shall include any
Regulatory Authority. 1.30. “Intellectual Property Rights” means all
intellectual property rights anywhere in the world, whether or not registered,
including without limitation patents, utility models, rights in inventions,
trademarks, service marks, rights in trade dress (including without limitation
product configuration and packaging), rights in business and trade names, rights
in domain names, designs, copyrights, trade secrets, rights in Know-How and
confidential information, and, in each case, rights of a similar or
corresponding character. 1.31. “Joint Management Committee” or “Committee” has
the meaning set forth in Section 4. 4



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa005.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
1.32. “Know-How” means all proprietary information related to a product or
service, including without limitation all patentable and non-patentable
inventions, discoveries, technologies, knowledge, trade secrets, experience,
skill, techniques, methods, processes (including without limitation
manufacturing processes), procedures, formulas, compounds, compositions of
matter, assays, tests (including without limitation diagnostic tests),
materials, specifications, descriptions, results and data (including without
limitation Manufacturing Data and Regulatory Documentation), business or
financial information or information of any type whatsoever, in any tangible or
intangible form, marketing reports, business plans, standard operating
procedures, and procedures. 1.33. “Manufacture” and “Manufacturing” mean all
activities related to the manufacture of a pharmaceutical product for use or
sale in the Territory, including without limitation manufacturing for clinical
use or commercial sale, as well as compliance with Applicable Laws relating to
the foregoing activities. 1.34. “Manufacturing Costs” means with respect to the
Manufacture of Product (a) to the extent that Product is Manufactured by Zosano
or its Affiliates, or by a Third Party contract manufacturing organization, the
[***] incurred by Zosano or its Affiliate that are [***] attributable to such
Manufacture and/or (b) to the extent that the Product is Manufactured by (i) a
Third Party and subsequently subject to quality control and quality assurance
activities conducted by Zosano or its Affiliates or (ii) Zosano or its
Affiliates, the [***] cost of Manufacture of the Product or the performance of
such activities, as calculated in a manner consistent with a costing methodology
agreed to by the Joint Management Committee. 1.35. “Manufacturing Data” means
all data, information, material, and documentation developed or generated with
respect to the Manufacturing of a pharmaceutical product, including without
limitation manufacturing and control data and other data and documentation
requested by or submitted to a Regulatory Authority. 1.36. “NDA” means a New
Drug Application filed with the FDA requesting permission to place a drug on the
market in accordance with 21 CFR Part 314, and all amendments or supplements
filed pursuant to the requirements of the FDA. 1.37. “NDA Approval” means the
approval of an NDA by FDA for the Product in the Territory. 1.38. “NDA Approval
Date” means date on which Zosano receives NDA Approval. 1.39. “Net Profit” means
Net Sales, less the following: [***]. 1.40. “Net Sales” means the gross invoiced
price (not including value added taxes, sales taxes or similar taxes) of Product
actually sold to a Customer hereunder after deducting, if not previously
deducted, from the amount invoiced or received: a. trade and quantity discounts
other than early payment cash discounts that are actually allowed or granted; b.
rebates, chargebacks and other allowances that are actually allowed or granted;
c. credits or allowances actually given or made by Zosano to Customers for
rejection or return of the Products to Zosano; 5



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa006.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. d.
retroactive price reductions that are actually allowed or granted; e. deductions
to gross invoice price of such Product required by a Regulatory Authority or
other Governmental Authority, including without limitation with respect to a
Patient Access Program, Patient Assistance Program, couponing, discount cards or
co-pay assistance program designed to provide a discount to the patient for a
prescription for the Product; f. the annual fee on branded prescription
pharmaceutical manufacturers and importers under the Affordable Care Act, to the
extent attributable to the Product; g. a reasonable reserve up to [***] percent
([***]%) of the amount invoiced to cover bad debt, early payment cash discounts,
transportation and insurance; and h. the standard inventory cost of devices or
delivery systems that are included as part of, and intended for, dispensing or
administering the Product. 1.41. “Other Reportable Information” means any
communication or other information that is otherwise required to be reported by
Eversana to Zosano in accordance with the training to be provided under this
Agreement, other than Adverse Events. 1.42. “Out-of-Pocket Costs” means amounts
paid by a Party to Third Parties for goods and services required for such Party
to perform its obligations under this Agreement. 1.43. “Patient Access Programs”
means programs to assist patients with filling their prescriptions, including,
without limitation, through co-pay assistance, through help desks, triage
procedures, bailment programs, and reduced cost prescription fulfillment to
certain eligible patients in financial need. 1.44. “Patient Assistance Programs”
means any program to offer the Product free of charge, or at a significant
discount, to individuals who are unable to pay for their medication,
alternatively known as indigent drug programs, charitable drug programs or
medication assistance programs. 1.45. “PDMA” means the Prescription Drug
Marketing Act of 1987, as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder and in effect from time to
time. 1.46. “Person” means any individual, partnership, limited partnership,
limited liability company, joint venture, syndicate, sole proprietorship,
corporation, unincorporated association, trust, trustee, executor, administrator
or other legal personal representative, or any other legal entity, including
without limitation a Governmental Authority. 1.47. “Pre-Commercial Fees” means
the total fees (including but not limited to Out-of-Pocket Costs) agreed upon by
the Committee to be paid by Zosano to Eversana in accordance with the terms set
forth herein, for Eversana to perform the Pre-Commercial Services to the extent
such fees and costs are incurred prior to Commercial Launch. 1.48.
“Pre-Commercial Budget” means the budget for the conduct of the Pre-Commercial
Services by Eversana hereunder as approved by the Joint Management Committee, as
6



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa007.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
such budget may be amended from time to time. 1.49. “Pre-Commercial Plan” means
the plan for the conduct of the Pre-Commercial Services by Eversana hereunder as
approved by the Joint Management Committee, as such plan may be amended from
time to time. 1.50. “Pre-Commercial Services” means the services set forth in
Exhibit A. 1.51. “Prescribing Information” means the FDA-approved labeling for
the Product. 1.52. “Product” means Qtrypta (zolmitriptan intracutaneous
microneedle system). 1.53. “Product Copyrights” means all copyrightable subject
matter related to the Product included in the Prescribing Information, the
Promotional Materials, training materials or other material provided hereunder
or otherwise authorized or approved by Zosano under this Agreement for use by
Eversana in performing the Services. 1.54. “Product Quality Complaint” means any
and all manufacturing or packaging-related complaints related to the Product,
including without limitation (a) any complaint involving the possible failure of
the Product to meet any of the specifications for the Product and (b) any
dissatisfaction with the design, package or labeling of the Product. 1.55.
“Product Trademarks” means the trademarks used for the Product that are
controlled by Zosano during the Term in the Territory, including without
limitation any such trademarks for the Product used in the Prescribing
Information, Promotional Materials, training materials or other material
provided hereunder or otherwise authorized or approved by Zosano, excluding the
Corporate Trademarks. 1.56. “Regulatory Authority” means any national, federal,
state, or local governmental or regulatory authority, agency, department,
bureau, commission, council or other government entity located in the Territory,
including without limitation FDA, Centers for Medicare and Medicaid Services
(CMS), and the Office of Inspector General of the U.S. Department of Health and
Human Services, regulating or otherwise (a) exercising authority with respect to
the development, manufacture, approval, registrations, licensing, or
commercialization of the Product in such regulatory jurisdiction in the
Territory, or (b) having legal authority with respect to the exploitation of the
Product in the Territory. 1.57. “Regulatory Documentation” means all
applications, registrations, licenses, authorizations and approvals, all
correspondence submitted to or received from Regulatory Authorities (including
without limitation minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents and
all clinical studies and tests, relating to the Product, and all data contained
in any of the foregoing, including without limitation all Regulatory Authority
approvals, regulatory drug lists, advertising and promotion documents and
related FDA submissions and correspondence, adverse event files and complaint
files and related FDA submissions. 1.58. “Sales Force” shall have the meaning
set forth in Section 3.2.e. 1.59. “Sales & Promotion Policies” means Eversana’s
compliance policies and other policies generally applicable to the
Commercialization of pharmaceutical products in the Territory, in 7



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa008.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
each case approved by Zosano, as the same may be amended, modified or
supplemented from time to time upon notice by Eversana to Zosano, provided that
any such amendment, modification or supplement is approved by the Committee.
1.60. “Services” means: (a) the day-to-day supervision and management by
Eversana of the Commercialization of the Product in the Territory, including
without limitation the Pre- Commercial Services, the Commercial Services, and
the Functional Services and any other services as may be set forth in a
Statement(s) of Work. 1.61. “SGA Costs” means a fixed fee for Zosano’s standard
general and administrative costs, which shall be equal to [***] percent ([***]%)
of Net Sales for the applicable reporting period. 1.62. “Statement(s) of Work”
shall have the meaning set forth in Section 2.8. 1.63. “Term” shall have the
meaning set forth in Section 14.1. 1.64. “Territory” means the United States and
all of its territories and possessions. 1.65. “Third Party” means any Person
other than Zosano, Eversana and their respective Affiliates. 1.66. “Third Party
Royalties” means amounts payable by Zosano to Third Parties for licenses or
rights related to the Product, which solely for purposes of this Agreement shall
be deemed to fixed at [***] percent ([***]%) of Net Sales throughout the Term.
1.67. “Zosano IP” means all Know-How and other Intellectual Property Rights (a)
in Zosano’s possession and control of as of the Effective Date of this Agreement
(“Zosano Pre-existing IP”) or (b) independently developed by or on behalf of
Zosano during the Term outside the scope of this Agreement. 2. APPOINTMENT,
EXCLUSIVITY AND STATEMENTS OF WORK 2.1. Appointment. On and from the Effective
Date and for the duration of the Term, and subject to the terms of this
Agreement, Zosano appoints Eversana to perform the Services, and Eversana hereby
agrees to perform the Services in accordance with this Agreement and Applicable
Law. Eversana shall use [***] to perform the Services and shall maintain a
reasonably adequate number of qualified and trained staff to execute the
Services in a [***] and workman like manner in accordance with industry
standards. 2.2. Exclusivity. a. License Grant. During the Term, subject to the
terms and conditions of this Agreement, Zosano hereby grants Eversana (and [***]
(the “Permitted Eversana Affiliate”) a limited, non-transferable,
non-sublicensable (except with the prior written consent of Zosano at Zosano’s
sole discretion), co-exclusive license under the Zosano IP, Zosano’s interest in
the Arising Product IP, the Product Trademarks, and the Corporate Trademarks,
solely to the extent necessary for Eversana to perform its obligations and
provide the Services in the Territory under this Agreement (the “License”). For
clarity, the License does not grant Eversana any right to Manufacture the
Product. 8



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa009.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. b.
Non-Compete. During the Term: (i) no [***] shall, either directly or indirectly,
in conjunction with any Third Party or through any other business arrangement,
Commercialize a Competing Product in the Territory, including without limitation
by [***] (ii) Eversana shall not transfer any [***] to a program that involves
[***] for [***]; and (iii) all Eversana employees providing services [***] shall
not provide services in connection with any other product for [***] and all such
Eversana employees [***] the use of or access to Zosano Confidential Information
by employees or independent contractors providing services for [***]. [***].
2.3. Other Rights and Obligations. a. Eversana acknowledges and agrees that, as
between the Parties, Zosano owns all rights, title and interest in and to the
Intellectual Property Rights and regulatory rights in the Product. Zosano
reserves the right under the Zosano IP, Zosano’s interest in the Arising Product
IP, the Product Trademarks, and the Corporate Trademarks, to market and offer
for sale Product in the Field in the Territory, through itself or through its
Affiliates solely for the purpose of supporting Eversana’s Commercialization of
the Product or as provided in Section 2.3.b. Without limiting the foregoing,
Zosano shall own all right, title and interest in and to the Product, the Zosano
IP, the Product Trademarks, the Corporate Trademarks, and the Product
Copyrights, and Arising Product IP, and Eversana shall and hereby does assign to
Zosano any and all of its right, title, and interest in, to, and under all
Arising Product IP. As requested by Zosano, Eversana shall assign to Zosano all
right, title and interest in Arising Product IP, if any, developed by Eversana
or its employees during the Term. b. If Zosano desires to obtain Third Party
support for Commercialization activities for the Product that are not the
subject of a then-existing SOW, Zosano shall first notify Eversana of the nature
of the support it is seeking and other material information regarding such
potential support. If Eversana reasonably demonstrates that it can provide the
relevant support at a quality and cost and in a time period comparable to that
available from Third Parties, then the Parties will negotiate in good faith for
up to [***] days, or for a period otherwise agreed upon in writing by the
parties the terms pursuant to which Eversana would provide such support under a
new SOW. If the Parties do not enter into an SOW within such [***] day time
period, or if Eversana fails to reasonably demonstrate that it can provide the
relevant support at a quality and cost and in a time period comparable to that
available from Third Parties, then Zosano shall have the right to engage a Third
Party to provide such support. 2.4. Use of Affiliates and Third Parties. With
the prior written consent of Zosano (except for the Permitted Eversana Affiliate
for which prior consent shall not be required), Eversana shall have the right to
perform any or all of its obligations and exercise any or all of its rights
under this Agreement through any of its Affiliates or through a Third Party;
provided, however, that (a) any such Affiliate or Third Party shall be bound by
the obligations set forth in this Agreement, (b) any actions, omissions or
conduct by such Affiliate or Third Party shall be deemed to be actions,
omissions or conduct of Eversana, and (c) Eversana shall remain liable for all
acts and omissions of such Affiliates or Third Parties and shall remain
responsible for the performance of its obligations under this Agreement. 2.5.
Initial Delivery of Information and Materials. Zosano shall promptly deliver to
Eversana 9



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa010.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
copies or embodiments of all information and materials controlled by Zosano
(including Zosano IP, as determined by Zosano) relating to the Product that
Zosano in its reasonable discretion deems to be necessary for Eversana to
perform the Services in the Territory in accordance with the terms and
conditions of this Agreement and Applicable Law. 2.6. Provision of Assistance
and Support. Upon written request by Eversana, Zosano shall promptly provide to
Eversana or if applicable its Affiliates, such reasonable and currently
available information and materials controlled by Zosano relating to the Product
as is necessary for Eversana to perform the Services in the Territory in
accordance with the terms and conditions of this Agreement and Applicable Law.
2.7. Non-Solicitation. During the Term of this Agreement and, except as
permitted under Section 14.3.b below, for a period of [***] after the Term,
neither Party shall, directly or indirectly, in any manner solicit for
employment, or hire, any employee or contractor of the other Party or induce any
such employee or contractor to terminate their employment or contractual
relationship with the other Party. A general advertisement or notice of a job
listing or opening or other similar general publication of a job search or
availability to fill employment positions, including without limitation on the
internet, shall not be construed as a solicitation or inducement for the
purposes of this provision. If either Party breaches this Section 2.7, the
breaching Party shall pay a sum to the other Party equal to [***] payable by the
non-breaching Party to the relevant employee, plus the recruitment costs
incurred by the non-breaching Party in replacing such individual. 2.8.
Statement(s) of Work. Certain Services to be provided by Eversana to Zosano,
such as the provision of a Sales Force and other Pre-Commercial Services and
Commercial Services, are set forth in detail in this Agreement. The Parties
acknowledge and agree that to the extent the Parties agree that Eversana will
provide additional Services to Zosano in furtherance of the Commercialization of
the Product in the Territory, the details of such additional services shall be
set forth in one or more “Statement(s) of Work” or “SOW”. For example, and
without limitation, the Parties agree to enter into Statements of Work
addressing the provision by Eversana of patient support and market access
services. Unless specifically so provided in a Statement of Work, any terms and
conditions within a Statement of Work that contradict the terms and conditions
set forth in this Agreement shall be null, void and of no force or effect, it
being understood and agreed by the Parties that the terms and conditions set
forth in this Agreement shall govern and control to the extent of a conflict
with the terms and conditions of a SOW with respect to the Services provided by
Eversana and the overall relationship of the Parties. Statements of Work are
intended solely to set forth a description of the Services not otherwise set
forth in this Agreement as well as applicable deliverables, schedules,
milestones and payments (if not otherwise set forth herein), with the terms and
conditions of this Agreement continuing to apply to such Services in all other
respects. 3. COMMERCIALIZATION 3.1. Alliance Managers. Each Party shall
designate a single person (each, an “Alliance Manager”) to oversee contact
between the Parties for all matters related to Commercialization of the Product
in the Field in the Territory by Eversana on behalf of Zosano hereunder. The
Alliance Managers shall: (a) strive to function as a single point of contact in
all substantive communications with the other Party; and (b) perform any other
10



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa011.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
functions agreed in writing by the Parties. Each Party may replace its Alliance
Manager at any time by written notice to the other Party. The initial Alliance
Managers are set forth on Exhibit E. 3.2. Pre-Commercial Plan and Pre-Commercial
Budget; Commercialization Plan and Commercialization Budget a. Content. Promptly
after the Effective Date, Eversana shall prepare and submit to the Committee for
review and approval (i) a Pre-Commercial Plan and Pre- Commercial Budget and
(ii) a Commercialization Plan and a Commercialization Budget, in each case of
(i)-(ii), for the relevant Services to be conducted by Eversana on behalf of
Zosano for the Product in the Territory hereunder. Eversana is responsible for
all activities under the Pre-Commercial Plan and Commercialization Plan, except
to the extent the Pre-Commercial Plan and Commercialization Plan accounts for
activities and functions as set forth in Exhibit D, which such activities and
functions shall instead be provided by Zosano personnel in connection with this
Agreement. The Pre-Commercial Budget and Commercialization Budget will include
[***]. All subsequent versions of updates to the Pre-Commercial Plan, Pre-
Commercial Budget, Commercialization Plan and Commercialization Budget are
subject to the written approval of the Committee. It is anticipated that the
total amount of Pre-Commercial Fees and Commercialization Fees to be incurred by
Eversana and paid or reimbursed by Zosano [***] during the entire Term shall be
approximately Two Hundred and Fifty Million Dollars ($250,000,000), subject to
the terms and conditions set forth herein. b. Updates. [***], or on another
frequency agreed to by the Committee, Eversana shall update the Pre-Commercial
Plan, Pre-Commercial Budget, Commercialization Plan and Commercialization Budget
to cover Services to be provided during the remainder of the Term. Eversana
shall submit such updated Commercialization Plans and Commercialization Budgets
to the Committee for review and approval. Within [***] days following such
submission, the Committee shall either approve the Pre-Commercial Plan,
Pre-Commercial Budget, Commercialization Plan and Commercialization Budget
prepared by the Parties or approve a modified Commercialization Plan and
Commercialization Budget reflecting adjustments agreed upon by the Committee.
Any proposed changes to a previously approved Commercialization Plan or
Commercialization Budget shall not take effect unless and until reviewed and
approved in writing by the Committee. c. Eversana Responsibilities and Expenses.
Eversana shall provide the Services as set forth in the Pre-Commercial Plan and
Commercialization Plan and shall be responsible for all costs incurred under the
Pre-Commercial Budget and Commercialization Budget, as well as under any
additional SOW entered into by the Parties, subject to the reimbursement and
payment obligations set forth in Section 5 below. d. Zosano Responsibilities.
Zosano shall provide the functions and responsibilities set forth herein,
including without limitation Product Manufacturing and obtaining and maintaining
all regulatory approvals for the Product in the Territory as required by
Applicable Law. 11



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa012.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. e.
Sales Force. Eversana shall engage employee sales representatives as set forth
in the Commercialization Plan (the “Sales Force”) to Commercialize the Product
in the Territory and in accordance with this Agreement. Eversana shall engage at
least [***] Eversana sales representatives to so Commercialize the Product in
the Territory upon the date agreed to by the Committee and set forth in the
Commercialization Plan and such sales representatives shall be [***] dedicated
to the Product to perform the Commercialization activities for the Product as
set forth under Exhibit B (the “Dedicated Employee(s)”). For clarity, and by way
of example only, [***]. Eversana would be permitted, subject to the Committee’s
written approval, to decrease the number of sales representatives in the Sales
Force [***] as appropriate due to [***]. 3.3. Field Observations and Sales
Meetings. a. Upon Zosano’s request, Eversana shall conduct a reasonable number
of field observations per year, with a minimum of [***] per year per Eversana
sales representative (which field observations Zosano may also attend in its
reasonable discretion) during normal business hours to evaluate overall quality
assurance of the Detailing of the Product by the Sales Force representative. If
any such observations indicate that a Detail is not being delivered or received
in accordance with the terms set forth in this Agreement or in compliance with
Applicable Laws, Eversana shall promptly report such deficiencies to Zosano, and
the Alliance Managers shall discuss what, if any, corrective plan of action is
required to address such issue; provided that the Committee shall have the sole
authority to determine whether to change the content of the Promotional
Materials or messages being delivered with respect to the Product during
Details. b. At any sales meetings (e.g. annual sales meetings, training
meetings, plan of action meetings) in the Territory during which the Product is
discussed, Eversana shall have a reasonable number of Eversana personnel with
responsibilities for the Product attend such sales meetings (which meetings
Zosano may also attend in its sole discretion) and, if necessary, communicate
critical Product-related information (as determined by the Committee) at such
meetings. 3.4. Training Program and Materials. Eversana shall train the members
of the Sales Force, prior to such member performing any Commercialization
activities in the Territory hereunder, with respect to: (i) Product knowledge;
(ii) competitive product knowledge; (iii) compliance with Applicable Law; (iv)
reporting of Adverse Events, Field Alerts, Product Quality Complaints and Other
Reportable Information; (v) use of Product samples (if applicable) and
Promotional Materials; and (vi) such other information the Committee deems
necessary or appropriate. All such Sales Force training conducted by Eversana
shall be in accordance with training materials prepared by Eversana and approved
in writing by Zosano. Prior to Commercialization of the Product in the
Territory, Eversana shall verify to the Committee that each Sales Force
representative has (a) satisfactorily completed the initial training, (b) has
completed role-playing scenarios of a Detail of the Product and has received a
certification from Eversana of competence in connection therewith, and (c) shall
verify on an annual basis that each Sales Force representative maintains any
required licenses. 3.5. Promotional Materials. Eversana shall be responsible for
designing and producing 12



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa013.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
promotional, marketing and educational materials (in any form or medium), such
as printed brochures, videos, and other materials for use by Sales Force
representatives, distributors or medical providers or in advertisements or web
sites (“Promotional Materials”) in coordination with and based on feedback from
Zosano. Eversana shall provide Zosano with copies of all drafts of Promotional
Materials in a timely manner to enable Zosano to review and approve in writing
such Promotional Materials. Zosano is solely responsible for ensuring any and
all Promotional Materials are reviewed and approved by appropriate medical,
legal and regulatory personnel to ensure compliance with Applicable Laws.
Eversana will not use any Promotional Materials in the performance of any
Commercialization activities hereunder unless Zosano has approved such
Promotional Materials in advance in writing. 3.6. Sales Reports. Without
limiting Eversana’s reporting obligations elsewhere in this Agreement, within
[***] days after the end of each calendar month, Eversana shall deliver to
Zosano a report setting forth the total prescriptions for the Product written in
the Territory (regardless if contacted by representatives of Eversana) during
such calendar month broken out by Sales Force representative and territory. 3.7.
No Registration of Trademarks and Copyrights. Eversana shall not use (other than
in connection with the Services as approved by the Committee), seek to register
or register, nor permit any of its Affiliates to use, seek to register or
register, any trademark, service mark, name or logo, including without
limitation as part of any domain name, social media handle or other identifiers,
which is confusingly similar to, or a colorable imitation of, the Product
Trademarks, Corporate Trademarks or Product Copyrights in any jurisdiction
worldwide. Eversana shall not challenge, nor permit any of its Affiliates to
challenge, Zosano’s or its Affiliates’ rights in, or the validity,
enforceability, scope, or registerability of, any of the Product Trademarks,
Corporate Trademarks or Product Copyrights or any registration or application
therefor. 3.8. Channel Management Services. Promptly after the Effective Date,
the Parties agree to negotiate in good faith the terms and conditions of an SOW
whereby Eversana shall, on behalf of Zosano, manage and supervise the logistics,
distribution, marketing (within the Eversana commercial sales organization), and
sale of the Products and coordinate activities within its 3PL division for such
logistics and distribution of the Products in the Territory (the “3PL SOW”).
[***]. 4. MANAGEMENT OF THE COLLABORATION 4.1. Joint Management Committee. The
Parties shall establish a committee (the “Joint Management Committee” or
“Committee”) as more fully described in this Section 4. The Committee shall have
review, oversight, and decision-making responsibilities for all
Commercialization activities performed under this Agreement. Each Party agrees
to keep the Committee informed of its progress and activities under this
Agreement. The Committee shall convene at least [***], or more frequently as
requested by either Party’s Alliance Manager, to discharge its responsibilities.
The Alliance Managers shall meet at least [***]. 4.2. Membership. The Committee
shall be comprised of [***] representatives (or such other number of
representatives as the Parties may agree) from each of Zosano and Eversana. Each
Party shall provide the other with a list of its initial members of the
Committee no later than [***] days prior to the first scheduled meeting of the
Committee, which shall be no later 13



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa014.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
than [***] days after the Effective Date. Each Party may, in its reasonable
discretion, invite non-member representatives of such Party to attend meetings
of the Committee as non- voting participants, subject to the confidentiality
obligations of Section 11. Each Party may replace any or all its representatives
on the Committee at any time upon written notice to the other Party. Each
representative of a Party shall have relevant expertise in pharmaceutical drug
product Commercialization, and be suitable in seniority and experience and have
been delegated the authority to make decisions on behalf of the applicable Party
with respect to matters within the scope of the Committee’s responsibilities.
Any member of the Committee may designate a substitute with comparable
experience and expertise to attend and perform the functions of that member at
any meeting of the Committee. Zosano shall designate a chairperson to oversee
the operation of the Committee. Such chairperson shall confer with the Alliance
Managers of both Parties prior to each Committee meeting to identify issues for
review and discussion at each Committee meeting and circulate a meeting agenda
at least [***] before the meeting. 4.3. Responsibilities. The Committee shall
perform the following functions: a. review and approve the Pre-Commercial Plan
and the Commercialization Plan or recommend amendments or revisions thereto; b.
review and approve the Pre-Commercial Budget Commercialization Budget or
recommend amendments or revisions thereto; c. [***]; d. review and approve payer
contracting; e. monitor and assess the effectiveness and performance of
Eversana’s Sales Force representatives hereunder and consider and decide (i)
whether to expand or reduce the size of the Sales Force and (ii) whether the
Sales Force deployment requires territory realignment; f. in the event the
Parties execute the 3PL SOW, monitor and oversee the conduct of channel
management services pursuant to the 3PL SOW, and any additional Services
conducted pursuant to additional SOWs; g. coordinate the preparation of training
materials and oversee and monitor the training, in each case in accordance with
Section 3.4; h. review and approve Promotional Materials, provided that,
pursuant to Section 3.5: (i) all such Promotional Materials will be reviewed and
approved by Zosano and its medical, legal and regulatory personnel to ensure
compliance with Applicable Laws (as set forth in Section 3.5 above) prior to
Committee review, and (ii) the Committee will not be permitted to change any
Promotional Materials without the prior written consent of Zosano; and i. in the
event the Parties execute the 3PL SOW, review and approve channel management
strategies and tactics. The Committee shall further serve as a forum for
discussion and shall perform such 14



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa015.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
other functions as may be agreed to by the Parties mutually in writing or as
otherwise expressly specified elsewhere in this Agreement. 4.4. Decisions.
Except as otherwise provided herein, with respect to Commercialization of the
Product, all decisions of the Committee shall be made by consensus, with each
Party having one vote. If the Committee cannot agree on a matter within its
authority hereunder within [***] days after it has met and attempted to reach
such decision, then, either Party may, by written notice to the other, have such
issue referred to the Executive Officers for resolution. The Parties’ respective
Executive Officers shall meet within [***] days after such matter is referred to
them and shall negotiate in good faith to resolve the matter. If the Executive
Officers are unable to resolve the matter within [***] days after the matter is
referred to them, then the issue shall be finally resolved by Zosano. 5. Fees
and Payments 5.1. Product Supply. Zosano shall supply the Product to Eversana
for the purposes of performing the Services hereunder [***]. 5.2. Pre-Commercial
Fees. [***] of all Pre-Commercial Fees shall be paid by Zosano to Eversana on a
[***] basis, [***]. Eversana shall invoice Zosano for said [***] of such Pre-
Commercial Fees on a [***] basis [***] and Zosano shall pay all undisputed
amounts of such invoices within [***] days of receipt thereof. The balance of
the Pre-Commercial Fees shall be treated as [***]. 5.3. Reporting of Sales;
Calculation of Net Sales. Within [***] days after each month end, Eversana shall
report to Zosano the [***] and other sales data that is suitable for use under
generally accepted accounting principles (“GAAP”), as well as any other
information reasonably necessary for Zosano to calculate Net Sales (including
without limitation information regarding rebates, discounts, chargebacks and
other deductions). 5.4. Payment to Eversana of Certain Fees and Costs. Subject
to Section 5.6, on a [***] basis following receipt of monies from sales of the
Product made in the Territory and at such time when Zosano has received from
Eversana all necessary information and has the ability to recognize the sales of
such Product on its balance sheet in accordance with GAAP, the following amounts
shall be deducted from such Net Sales in accordance with Section 5.6 below and
shall be paid to Eversana: (a) the agreed upon compensation as set forth in the
Commercialization Budget for the applicable reporting period and (b) [***]
(collectively “Commercialization Fees”). 5.5. Payment to Zosano of Certain Fees
and Costs. Subject to Section 5.6, on a [***] basis following receipt of monies
from sales of the Product made in the Territory and at such time when Zosano has
received from Eversana all necessary information and has the ability to
recognize the sales of such Product on its balance sheet in accordance with
GAAP, the following amounts shall be deducted from such Net Sales in accordance
with Section 5.6 below and shall be paid to Zosano (or retained by Zosano, as
applicable): (a) Manufacturing Costs incurred for the applicable reporting
period, (b) SGA Costs incurred for the applicable reporting period, and (c)
Third Party Royalties incurred for the applicable reporting period. 5.6. Party
Reimbursement. During each [***] in which Net Sales are generated, the payments
to the Parties described in Sections 5.4 and 5.5 above, shall first be
calculated and paid as 15



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa016.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. set
forth in this Section 5.6. First, a pool of available reimbursement funds shall
be calculated for each Party out of Net Sales in such [***], which for each of
Section 5.4 and Section 5.5 shall be equal to [***] percent ([***]%) of the Net
Sales recognized by Zosano in accordance with GAAP during such [***] (such
amount available for reimbursement under each of Section 5.4 and 5.5,
respectively, a “Party Reimbursement Pool”). Zosano shall then pay to Eversana
from the Party Reimbursement Pool [***] provided that Zosano shall not be
required to pay in any [***] to Eversana any amounts [***] in excess of the
Party Reimbursement Pool for [***] for such [***] (the “Limit”), and further
provided that any such amounts payable to Eversana [***] that are not so
deducted from the Party Reimbursement Pool [***] in a [***] by reason of the
Limit shall roll forward to future [***] until such amounts have been fully
deducted from the Party Reimbursement Pool [***]. Similarly, Zosano shall then
deduct from the Party Reimbursement Pool [***] for such [***] the amounts Zosano
is permitted to deduct [***], provided that if any amount Zosano is permitted to
deduct in a [***] pursuant to [***] exceeds the Party Reimbursement Pool [***]
for such [***] (such excess amounts, the “Excess”), Zosano shall roll forward to
future [***] the Excess [***] 5.7. Profit Sharing. Following payments and
deductions [***] from each Party Reimbursement Pool in accordance with Section
5.6, during the applicable [***], Zosano shall compensate Eversana by paying
[***] ([***]%) of any remaining annual Net Profit, with Zosano retaining the
remainder (“Profit Split”). Notwithstanding the prior sentence, to the extent
Net Profits on annual Net Sales exceed [***] Dollars ($[***]), Zosano shall
compensate Eversana by paying [***] ([***]%) of such portion of annual Net
Profits (and Zosano retaining the remainder of such portion of annual Net
Profits). The Parties shall agree on and implement an appropriate true-up
mechanism to effect the foregoing allocation of annual Profit Split. Zosano
shall provide to Eversana [***] estimates of the Profit Split it expects to
distribute for such [***] in accordance with this Section 5.7. 5.8. Manner of
Payment. Zosano shall pay to Eversana the amount required to effectuate the
Profit Split in accordance with Section 5.7 above for each applicable reporting
period by wire transfer to a bank account designated by Eversana. All payments
owed under Sections 5.4, 5.5 and 5.6 shall be paid on a [***] basis, with such
payment being made for the prior [***] no later than [***] days after the end of
such prior [***] in which such amounts could be calculated. 5.9. Taxes. a.
Except as provided in this Section 5.9, each Party shall be liable for all
income and other taxes (including interest) imposed upon any payments received
by such Party under this Agreement, including this Article 5. The amounts
payable by a Party (the “paying Party”) to the other Party (the “receiving
Party”) pursuant to this Agreement shall be paid free and clear of any and all
taxes; provided that a paying Party shall be entitled to deduct and withhold
from any amounts payable pursuant to this Agreement such taxes as are required
to be deducted or withheld therefrom as required by Applicable Law. The paying
Party shall deduct or withhold from the payments any taxes that it is required
by Applicable Law to deduct or withhold; provided, however, that before making
any such deduction or withholding, the paying Party shall give the receiving
Party notice of the intention to make such deduction or withholding (such
notice, which shall include the authority, basis and method of calculation for
the proposed deduction or withholding, shall be given at least a reasonable
period of time before such deduction or withholding is required, in order for 16



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa017.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
such receiving Party to obtain reduction of or relief from such deduction or
withholding in accordance with the following sentence). Notwithstanding the
foregoing, if the receiving Party is entitled under any applicable tax treaty to
a rate reduction of, or the elimination of, applicable withholding tax, it may
deliver to the paying Party or the appropriate Governmental Authority (with the
assistance of the paying Party to the extent that this is reasonably required
and is expressly requested in writing) the prescribed forms necessary to reduce
the applicable rate of withholding or to relieve the paying Party of its
obligation to withhold such tax and the paying Party shall apply the reduced
rate of withholding or dispense with withholding, as the case may be; provided
that the paying Party has received evidence, in a form satisfactory to the
paying Party, of the receiving Party’s delivery of all applicable forms (and, if
necessary, its receipt of appropriate governmental authorization) at least [***]
days prior to the time that the payments are due. If, in accordance with the
foregoing, the paying Party withholds any amount, it shall pay to the receiving
Party the balance when due, make timely payment to the proper taxing authority
of the withheld amount and send to the receiving Party proof of such payment
within [***] days following such payment. b. In addition, the Parties shall
cooperate in accordance with Applicable Laws to minimize indirect taxes (such as
value added tax, sales tax, consumption tax and other similar taxes (“Indirect
Taxes”)) in connection with this Agreement, as applicable (including providing
resale exemption certificates, if applicable). c. Each Party has provided a
properly completed and duly executed IRS Form W-9 or applicable Form W-8 to the
other Party and shall provide such updated IRS Form W-9 or applicable Form W-8
at the time or times reasonably requested by the other Party or as required by
Applicable Law. d. Notwithstanding the foregoing, in the event that a Party (or
its assignee pursuant to Section 16.4) redomiciles or assigns its rights or
obligations under this Agreement pursuant to Section 16.4 (each action, a “Tax
Action” and such Party, the “Acting Party”), and as a result of such Tax Action,
(i) the Acting Party is required by Applicable Law to withhold taxes, or such
Tax Action results in the imposition of Indirect Taxes that were not otherwise
applicable, from or in respect of any amount payable under this Agreement to the
other Party (the “Non-Acting Party”), and (ii) such withholding taxes or
Indirect Taxes exceed the amount of withholding taxes or Indirect Taxes that
would have been applicable but for such Tax Action, then any such amount payable
shall be increased to take into account such withholding taxes or Indirect Taxes
as may be necessary so that, after making all required withholdings (including
withholdings on the additional amounts payable) and/or paying such Indirect
Taxes, as the case may be, the Non-Acting Party receives an amount equal to the
sum it would have received had no such increased withholding been made and no
such Indirect Taxes had been imposed. The obligation to adjust payments pursuant
to the preceding sentence shall not apply, however, to the extent such increased
withholding Tax or Indirect Taxes would not have been imposed but for a Tax
Action by the Non-Acting Party pursuant to the preceding sentence, to the extent
such Tax Action occurs after the Tax Action referenced in the preceding
sentence. For purposes of this Section 5.9, a “redomiciliation” shall include a
reincorporation or other action resulting in a change in tax residence of the
applicable Party or its assignee. e. The Parties intend that Eversana be treated
as providing commercialization services to 17



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa018.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
Zosano pursuant to this Agreement and it is expressly agreed that the
relationship between Eversana and Zosano shall not constitute a partnership,
joint venture, agency or similar business relationship, including for all tax
purposes. 5.10. Loan Facility. Pursuant to and subject to the terms and
conditions of a loan agreement on the terms attached as Exhibit F (the “Loan
Agreement”), and following Zosano’s receipt of NDA Approval for the Product, and
as further specified in this Section 5.10, Eversana will provide Zosano with a
revolving loan facility of five million dollars ($5,000,000) (the “Loan”) which
can be [***] and used by Zosano pursuant to the terms and conditions set forth
in such Loan Agreement and solely in connection with Zosano’s obligations and
responsibilities under this Agreement (i.e., Manufacturing Costs, IP
development, prosecution, maintenance and enforcement, regulatory activities for
the Product). Following NDA Approval for the Product, Zosano can access up to $1
million of the Loan on November 1, 2020 and an additional $1 million on December
1, 2020. The remaining drawdowns are to occur in 2021 with [***] written notice
to Eversana. All amounts drawn down from the loan shall bear interest at a rate
of 10% annually, to be paid monthly as further outlined in the Loan Agreement.
Zosano would have the right to repay the loan at its option and without penalty
prior to termination. The Loan shall be paid in full to Eversana on the earlier
of termination (for any or no reason), Change of Control by Zosano, or
expiration of this Agreement, or as otherwise set forth in the Loan Agreement.
At least [***] days prior to a Change of Control by Eversana, Zosano shall pay
all outstanding interest due on the Loan as of the date Zosano received notice
of such Change of Control. 5.11. Rate Increases. In the course of agreeing upon
the Commercialization Budget, Eversana will specify the costs for services or
activities to be performed by individual Eversana employees or independent
contractors over a [***] month period (the “Fee Listing”). On each [***]-month
anniversary of the Effective Date, Eversana shall have the right to increase any
then-current agreed-upon compensation to be paid by Eversana for such employees
or independent contractors performing Services for Zosano hereunder during the
subsequent [***] month period, by an amount [***] of [***] percent ([***]%) of
the applicable Fee Listing or the applicable Fee Listing multiplied by [***] for
the immediately preceding year of the Term, or as otherwise agreed to in writing
by the Parties, for such employee’s or independent contractor’s Services, as
agreed upon by the Committee in the applicable Commercialization Budget. 6.
REGULATORY MATTERS 6.1. Ownership of Regulatory Documentation and Approvals.
Zosano is solely responsible for and owns all right, title and interest in and
to (a) all Regulatory Documentation concerning the Product in the Territory and
all information contained therein, (b) all regulatory approvals made or granted
with respect to the Product in the Territory, including without limitation any
NDA Approval, and (c) all final Promotional Materials approved by Zosano for use
in the Territory pursuant to Section 3.5. 6.2. Responsibility for Regulatory
Approvals and Regulatory Communications. a. Zosano has the sole right and
responsibility for any regulatory approvals with respect to the Product in the
Territory. b. Zosano has the sole right and obligation: (i) to make any
communications, reports, 18



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa019.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
submissions and responses to FDA concerning the Product in the Territory,
including without limitation by reporting Adverse Events, Other Reportable
Information and Field Alerts and (ii) to take any action (including without
limitation any investigations) and conduct all communications with all Third
Parties that relate to all Product Quality Complaints or complaints related to
tampering or contamination with respect to the Product, Adverse Events, Other
Reportable Information and Field Alerts with respect to the Product; provided,
however, that Eversana shall be responsible for any communications, reports,
submissions or responses to Regulatory Authorities that it may be required to
make under Applicable Law in connection with performing the Services; and
provided, further that Eversana shall, to the extent permitted by Applicable
Law, provide Zosano with either (x) reasonable advance written notice of, and an
opportunity to discuss in good faith, any proposed communication with FDA in
advance thereof with respect to the Product or any activities of Eversana
hereunder or (y) otherwise provide written notice to Zosano of any communication
with FDA concerning the Product or any activities of Eversana hereunder promptly
following such communication and attach copies of such communication (whether by
FDA or Eversana) to such notice. Eversana will consider all comments made by
Zosano with respect to the proposed communications with the FDA pursuant to the
immediately preceding sentence. Notwithstanding the above, all investigations of
Eversana employees or agents related to employment matters and Eversana internal
policies and procedures may be conducted independently (with prompt notice to
Zosano as provided in Section 6.3.d. hereof) by Eversana, provided that Eversana
shall report to Zosano the results of any such investigations promptly after the
completion thereof, and all investigations relating to the Product or potential
violations of Applicable Law by Eversana shall be conducted in collaboration
with Zosano. c. Eversana shall cooperate with Zosano’s reasonable requests and
assist Zosano in connection with Zosano’s: (i) preparing any and all reports to
FDA concerning the Product; (ii) preparing and disseminating all communications
to Third Parties concerning the Product; and (iii) investigating and responding
to any product quality complaint, adverse event, other reportable information,
Field Alert, or other compliance inquiry or investigation related to the
Product. Notwithstanding anything to the contrary set forth above, Zosano is
solely responsible for any and all communications with a Governmental Authority
related to the Product and for ensuring all such communications comply with
Applicable Laws. For purposes of clarification, Zosano shall be responsible for
any and all regulatory reporting requirements including but not limited to
aggregate spend reporting, reporting required by any State, as applicable, and
pursuant to the disclosures required under the Patient Protection and Affordable
Care Act (“PPACA”), even if there are joint disclosure obligations; and to the
extent Eversana is deemed an applicable manufacturer under PPACA, Zosano shall
provide Eversana with confirmation that such disclosures were properly made.
Zosano is also solely responsible for: (x) all state and other municipal
disclosures, including without limitation those related to drug samples,
marketing expenses, product pricing, etc., and (y) all state and local municipal
disposal laws related to the Product. Eversana shall reasonably cooperate with
and assist Zosano, as reasonably requested in connection with such reporting
requirements, including by providing Zosano, on a monthly basis, with details of
Eversana’s aggregate spending in connection with the program set forth herein,
to allow Zosano to comply with the reporting requirements set forth above. 19



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa020.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. d.
Zosano is responsible for (i) all communications, whether written or oral, to a
Third Party regarding a Product Quality Complaint, Adverse Event, Other
Reportable Information, Field Alert, or other compliance inquiry or
investigation with respect to the Product in the Territory, and (ii) taking any
action concerning any Regulatory Authority approval under which the Product is
sold in the Territory. For clarification, in the event Eversana becomes aware of
a Product Quality Complaint, Adverse Event, Other Reportable Information, Field
Alert, or other compliance inquiry or investigation with respect to the Product,
Eversana is only responsible for informing the Third Party that information in
respect thereof has been or will be conveyed by Eversana to Zosano. 6.3. Adverse
Events, Other Reports and Threatened Governmental Authority Action. a. Eversana
shall report to Zosano and the Committee within [***] hours from the time it
becomes aware of any of the following (to the extent such event may reasonably
impact the Product in the Field in the Territory): i. an Adverse Event or Other
Reportable Information associated with the use of the Product or information in
or coming into its possession or control concerning such Adverse Event or Other
Reportable Information; ii. information that might necessitate the filing by
Zosano of a Field Alert; iii. information relating to an actual or threatened
recall of the Product; or iv. any Product Quality Complaint associated with the
use of the Product. b. Without limitation of Section 6.3.a., with respect to
Adverse Events, Other Reportable Information, Field Alerts, recall, and Product
Quality Complaints, in each case with respect to the Product, Eversana shall (i)
train and inform members of the Sales Force in accordance with this Agreement,
the Sales Force compliance program created and executed pursuant to Section 8.1,
and Applicable Law, and require any Eversana employee who has performed or is
performing any Commercialization activity under this Agreement, to comply with
Applicable Law in connection with collection of information regarding the
foregoing, and the reporting of such information; and (ii), establish and
actively supervise and manage procedures and protocols reasonably designed to
ensure that all relevant information relating to the foregoing that comes to the
attention of Eversana, with respect to any member of the Sales Force or any
Eversana employee who has performed or is performing any Commercialization
activity under this Agreement, is promptly conveyed to Eversana so that Eversana
can comply with its reporting obligations hereunder. For the avoidance of doubt,
Eversana shall be responsible for training, informing, managing, and supervising
members of the Sales Force in accordance with this Agreement and Applicable Law,
and Eversana shall notify Zosano promptly should any member of the Sales Force
fail to comply with the policies and procedures of Eversana or Applicable Law.
c. Zosano may, at its option, establish procedures for members of the Sales
Force to provide such information referenced in Sections 6.3.a. and 6.3.b.
directly to Zosano or its designee, which procedures may be established or
modified by Zosano from time to time by written notice to Eversana and the
Committee. d. Unless restricted or prohibited by Applicable Law or Governmental
Authority, Eversana shall promptly notify Zosano if it receives information
regarding any threatened or pending action regarding the Product by any
Governmental Authority in the Territory. 20



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa021.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. e.
All training materials regarding Adverse Events, Other Reportable Information,
Field Alerts and Product Quality Complaints to be utilized by Eversana in
connection with its provision of the Services shall either be provided by Zosano
to Eversana or, to the extent Eversana prepares such materials, shall be
approved in writing by Zosano. These training materials shall include the
contact number and method of transferring potential reports and any specific
product information related to the Product. 7. PRODUCT MATTERS 7.1. Orders for
Product; Terms of Sale; Returns. All sales will be recorded and booked solely in
Zosano’s name. Zosano shall have the ultimate responsibility to set the policy
for taking, accepting, rejecting or cancelling orders, filling orders and
establishing and modifying the terms and conditions of the sale of the Product
(including without limitation with regard to any Patient Assistance Programs,
Patient Access Programs, co-pay assistance programs, and returns), subject to
compliance with the approved Commercialization Plan and all action plans
previously approved by the Committee. [***] 7.2. Returned Product. Eversana
shall notify Zosano of any returned Product, cooperate with Zosano regarding the
handling of such Product, and follow such other Product return procedures as
shall be agreed upon in the 3PL SOW. 7.3. Recalled Product. Each Party shall
promptly notify the other Party in writing of any facts relating to the
advisability of the recall, withdrawal or withholding from the market of the
Product in the Territory. Zosano shall have the sole responsibility and right to
determine if any recall, withdrawal or other form of market action is necessary
with respect to the Product and shall be solely responsible for taking all
actions to effect such recall, withdrawal or market action. At Zosano’s request,
Eversana will cooperate with Zosano regarding Zosano’s handling of any recalls,
withdrawals or market actions in the Territory. Zosano shall be responsible for
all costs incurred in connection with any recalls, withdrawals or market actions
concerning the Product except that Eversana shall be responsible for such costs
if such recalls, withdrawals or market actions are solely caused by Eversana’s
negligence, failure to comply with Applicable Law, or breach of this Agreement.
8. COMPLIANCE MATTERS 8.1. Compliance with Laws and Policies. a. Eversana shall
train the Sales Force on compliance with Applicable Laws and in accordance with
Section 3.4, and shall promptly inform Zosano of any incident of noncompliance
by such Sale Force that comes to the attention of Eversana. Without limiting the
foregoing, Eversana shall cause the Sales Force and its other personnel
performing the Services to comply with Zosano’s anti-corruption and anti-bribery
policy, approved by the Committee in advance and in writing. Zosano shall
similarly comply with such anti-corruption and anti-bribery policies, and
approved by the Committee in advance and in writing. Eversana shall notify
Zosano in writing promptly if any Third Party (including without limitation any
Governmental Authority) notifies Eversana that either Party’s Commercialization
activities are not in compliance with Applicable Law. Each Party shall be
legally responsible and liable for the actions, omissions and conduct of its and
its Affiliates employees and agents in connection with their performance
hereunder, including without limitation any breach of Applicable Laws thereby.
21



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa022.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. b.
Without limiting Section 8.1.a, Eversana shall maintain a Sales Force compliance
program that includes: (i) Eversana compliance monitoring focused on specific
risk areas (including without limitation off-label promotion, fraud and abuse
and false claims) to assess whether Eversana’s policies and procedures are being
followed by the Sales Force; and (ii) a mechanism for the Sales Force to report,
anonymously if they choose, any concerns including without limitation matters
such as potential illegal activity. Eversana shall report to Zosano promptly,
but in no event later than [***] after becoming aware of any allegation or
investigation of illegal activity (and before reporting any such activity to any
Governmental Authority) with respect to the alleged failure by a member of the
Sales Force to comply with the requirements set forth in Section 8.1.a or any
reports provided pursuant to clause (ii) above and what action, if any, was
taken by Eversana as a result. Eversana will comply with any reasonable requests
by Zosano for additional information regarding such activity or reports. The
Committee shall review and approve Eversana’s Sales Force compliance program. c.
The Parties acknowledge and agree that any direct or indirect payment or
transfer of value, as defined in the Physician Payments Sunshine Act (42 U.S.C.
§ 1320a-7h(e)(10)) and its implementing regulations (42 C.F.R. § 403.900 et
seq.), including without limitation any compensation, reimbursement for
expenses, meals, travel, and medical journal reprints (“Payments or Transfers of
Value”) to any physician licensed to practice in the Territory or any teaching
hospital in the Territory (each, a “Covered Recipient”) is subject to
transparency reporting requirements, including without limitation disclosure on
the federal Open Payments website. Eversana shall implement Eversana’s policies
and procedures requiring the Sales Force not to contract with or make any
Payment or Transfer of Value to a Covered Recipient on behalf of Zosano without
the prior written approval of Zosano. Eversana shall comply with all reporting
required by Applicable Law with respect to any Payments or Transfers of Value
provided by the Sales Force to Covered Recipients in connection with this
Agreement that come to the attention of Eversana. Eversana shall also provide
Zosano with any and all information about Payments or Transfers of Value the
Sales Force provides to Covered Recipients that come to the attention of
Eversana in connection with this Agreement to the extent required to enable
Zosano to comply with its transparency obligations under Applicable Law. All
Payments or Transfers of Value made by the Sales Force to Covered Recipients in
connection with this Agreement shall be made in accordance with Applicable Law
to a centrally managed, pre-set rate structure based on a fair market value
analysis. Eversana shall provide to Zosano detailed expenditure information in a
manner that conforms to industry standards, and Eversana shall maintain such
documentation for a minimum of [***]. 8.2. Obligation to Notify. Each Party
shall promptly notify the other Party upon becoming aware of any breach or
violation by the Sales Force or by the other Party’s employees with obligations
under this Agreement with respect to the Territory of the Anti-Corruption Laws
and Eversana shall take such steps as the Parties may reasonably agree with
respect to mitigation of any violation or potential violation of the
Anti-Corruption Laws by Eversana. 9. INDEPENDENT CONTRACTOR STATUS 9.1. The
status of each Party under this Agreement shall be that of an independent
contractor. Except as otherwise expressly set forth herein, neither Party shall
have the right to enter 22



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa023.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
into any agreements on behalf of the other Party, nor shall it represent to any
Person that it has any such right or authority. 9.2. Without limiting Section
9.1, Eversana and its directors, officers, employees, contractors and any
persons providing Services under the Agreement (collectively, “Eversana
Personnel”), which includes without limitation the Sales Force, are at all times
independent contractors with respect to Zosano. Eversana Personnel are not, and
shall not be deemed, employees of Zosano. Neither this Agreement nor the
Services to be rendered hereunder shall for any purpose whatsoever or in any way
or manner create any employer-employee relationship between any Eversana
Personnel and Zosano or its Affiliates or any of their directors, officers,
agents or employees. Zosano understands that Eversana may, as set forth in
Section 2.4 above), utilize independent contractors in connection with its
performance of the Services. Eversana shall retain all Liability associated with
the classification of any such contractors or other Eversana Personnel. 9.3.
Eversana is, and at all times shall remain, solely responsible for the human
resource and performance management functions of all Eversana Personnel.
Eversana shall be solely responsible for complying with all labor and employment
laws applicable to Eversana Personnel, including as relates to hiring,
background checks, testing, employment eligibility verification, classification,
compensation, wage and hour matters, taxes, occupational health and safety,
notice, record retention, training, accommodations, benefits, time off work and
leave of absences, medical accommodations, labor relations, privacy, discipline,
and termination. Eversana shall be solely responsible for all disciplinary,
probationary and termination actions taken with respect to Eversana Personnel,
and for the formulation, content and dissemination of all employment policies
and rules (including without limitation written disciplinary, probationary and
termination policies) applicable to Eversana Personnel. 9.4. Eversana shall
obtain and maintain worker’s compensation insurance and other insurances
required for Eversana Personnel providing the Services and acknowledges that
Zosano does not, and shall not, have any obligation to obtain or maintain such
insurances, all of which shall be Eversana’s sole responsibility. 9.5. The
Parties agree that Eversana Personnel are not, and are not intended to be or be
treated as, employees of Zosano and that no such individual is, or is intended
to be, eligible to participate in any benefits programs or in any Zosano
“employee benefit plans” (as defined in Section 3(3) of ERISA). 9.6. Except as
otherwise set out in this Agreement, Zosano shall have no responsibility to
Eversana or any Eversana Personnel for any compensation, expense reimbursements
or benefits (including, without limitation, sick leave, vacation and holiday
remuneration, family or medical leave or benefits, healthcare coverage or
insurance, life insurance, pension or retirement, severance profit-sharing
benefits and disability benefits), payroll-related or withholding taxes, or any
governmental charges or benefits (including, without limitation, unemployment
and disability insurance contributions or benefits and workers compensation
contributions or benefits) that may be imposed upon or be related to the
performance by Eversana or Eversana Personnel of the obligations under this
Agreement or other labor or employment-related obligations concerning Eversana
Personnel, all of which shall be the sole responsibility of Eversana. To
clarify, Zosano will not have any right or obligation to withhold or pay any
income tax or payroll tax of any kind on behalf of Eversana. 23



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa024.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
9.7. Limitations. Notwithstanding anything to the contrary in this Section 9,
Eversana shall have no obligation or responsibility for any damages, liability,
loss and costs, including without limitation but not limited to attorney’s fees
(collectively, “Liability”) to the extent such Liability is attributed to
either: (i) discriminatory and/or intentional acts of Zosano, its employees,
agents or contractors (other than Eversana Personnel); or (ii) any benefits
payable under any Zosano Benefit Plan, and any other bonus, stock option, stock
purchase, incentive, deferred compensation, supplemental retirement, severance
and other similar fringe or employee benefit plans, programs or arrangements
that may be sponsored at any time by Zosano that are interpreted by any court or
Regulatory Authority to cause, any Eversana Personnel to be reclassified as an
employee of Zosano. In the event any Liability is alleged against Eversana or
its employees which is attributable to Zosano (as set forth in this Section
9.7), Zosano shall indemnify, defend, and hold harmless Eversana and its
directors, officers, employees and contractors. 10. STATEMENTS, RECORD-KEEPING
AND AUDITS 10.1. Zosano Records. Zosano shall keep complete and accurate books
and records (financial and otherwise), of Net Sales, all regulatory and
compliance matters, financial information necessary to determine reimbursement
of costs, Profit Split, and any and all other payments to be made under this
Agreement. Without limitation of the foregoing, Zosano shall further keep, or
cause to be kept, complete and accurate books and records reflecting all of its
obligations under this Agreement. Zosano shall keep such books and records or
shall cause such books and records to be kept, for a period of [***] months
after the expiration or termination of this Agreement or such longer period as
required by Applicable Law. All financial books and records kept by Zosano
hereunder shall be maintained in accordance with GAAP, consistently applied.
10.2. Audits of Zosano. At the request of Eversana, Zosano shall, and shall
cause its Affiliates to, permit an independent auditor with financial or
compliance expertise, as applicable, designated by Eversana and acceptable to
Zosano, at reasonable times and upon reasonable notice, to audit the books and
records maintained pursuant to Section 10.1 to ensure the accuracy of all
reports and payments made hereunder, no more than [***] during any twelve
(12)-consecutive month period during the Term and a period of [***] after the
expiration or termination of this Agreement or such longer period as required by
Applicable Law, and no more than [***] with respect to any period so examined;
provided that if any such audit reveals that Zosano is or was not in material
compliance with Applicable Law or this Agreement, Eversana shall have the right
to conduct such additional audits as may be reasonably required by Eversana to
determine whether Zosano has appropriately remedied such non-compliance. The
cost of any such audit shall be borne by Eversana, unless (a) with respect to an
audit of payments made hereunder, the audit reveals that Eversana has been
underpaid by more than [***] percent ([***]%) of the total it is due for the
period in question, or (b) with respect to an audit of the compliance records,
such audit reveals material and continuous noncompliance by Zosano with
Applicable Law, regulatory and compliance obligations with respect to its
obligations under this Agreement, in which case ((a) or (b)), Zosano shall
reimburse Eversana for any third-party costs reasonably incurred in connection
with the audit, up to a maximum of $[***]. 10.3. Eversana Records. Eversana
shall keep, or shall cause to be kept, complete and accurate books and records
(financial and otherwise) pertaining to the performance of its obligations 24



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa025.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
under this Agreement, including without limitation with respect the distribution
of the Product by its 3PL division, hub reimbursement team and Commercialization
activities, regulatory and compliance matters and any other such records as is
necessary for calculating Net Sales, Detail performance and training test
results, in sufficient detail to verify compliance with its obligations
hereunder and to calculate and verify all amounts payable hereunder. Eversana
shall keep such books and records or shall cause such books and records to be
kept, for a period of [***] after the expiration or termination of this
Agreement or such longer period as required by Applicable Law. All financial
books and records kept by Eversana hereunder shall be maintained in accordance
with GAAP, consistently applied. 10.4. Audits of Eversana. At the request of
Zosano, Eversana shall, and shall cause its Affiliates to, permit an independent
auditor with financial or compliance expertise, as applicable, designated by
Zosano and acceptable to Eversana, at reasonable times and upon reasonable
notice, to audit the books and records maintained pursuant to Section 10.3 to
ensure Eversana’s compliance with this Agreement, including without limitation
the accuracy of all reports and payments made or costs incurred hereunder, no
more than [***] during any twelve (12)-consecutive month period during the Term
and a period of [***] after the expiration or termination of this Agreement or
such longer period as required by Applicable Law, and no more than [***] with
respect to any period so examined; provided that if any such audit reveals that
Eversana is or was not in material compliance with Applicable Law and the Sales
& Promotion Policies with respect to its obligations under this Agreement,
Zosano shall have the right to conduct such additional audits as may be
reasonably required by Zosano to determine whether Eversana has appropriately
remedied such non-compliance. The cost of any such audit shall be borne by
Zosano, unless (a) with respect to an audit of payments made hereunder, the
audit reveals that Eversana has been overpaid by more than [***] percent
([***]%) of the total owed for the period in question, or (b) with respect to an
audit of the Compliance Records, such audit reveals material and continuous
noncompliance by Eversana with Applicable Law, the Sales & Promotion Policies
with respect to its obligations under this Agreement, in which case ((a) or
(b)), Eversana shall reimburse Zosano for any third-party costs reasonably
incurred in connection with the audit, up to a maximum of $[***]. 10.5.
Financial Audit Payments. If any such audit conducted pursuant to Sections 10.2
or 10.4 concludes that additional payments were owed or that excess payments
were received during such period, the owing Party shall pay the additional
payments or the receiving Party shall reimburse such excess payments within
[***] days after the date on which such audit is completed. 11. CONFIDENTIALITY
11.1. Maintaining Confidentiality. Confidential Information disclosed under this
Agreement shall remain the property of the disclosing Party. At all times during
the Term and for [***] years following the expiration or termination of this
Agreement, the receiving Party shall use the Confidential Information solely for
the purposes set forth in this Agreement and shall not disclose such
Confidential Information to any Third Party except as permitted under this
Agreement or with the disclosing Party’s prior written consent. The receiving
Party shall use at least the same care for maintaining confidentiality of the
Confidential Information as it uses to maintain the confidentiality of its own
Confidential Information of similar value, but in no event less than
commercially reasonable measures within the pharmaceutical industry. 25



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa026.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
11.2. Exceptions to Confidentiality. The receiving Party’s obligations set forth
in this Agreement shall not extend to any Confidential Information of the
disclosing Party: a. that the receiving Party can demonstrate by reasonable
evidence was in the receiving Party’s possession and at its free disposal prior
to disclosure by the disclosing Party; b. that was in the public domain at the
time of disclosure by the disclosing Party; c. that subsequently comes into the
public domain through no fault, action or omission of the receiving Party; d.
that becomes available to receiving Party without any obligation of
confidentiality from a Third Party that is not known to have a confidentiality
obligation to the disclosing Party; or e. that the receiving Party can
demonstrate by reasonable evidence was developed independently by the receiving
Party without use of or reliance on any Confidential Information of the other
Party. 11.3. Authorized Disclosure. Each Party may disclose Confidential
Information to the extent that such disclosure is: a. to its directors,
officers, employees, advisers, consultants, attorneys, auditors, agents,
contractors, or representatives that reasonably need to know the information for
the purposes set out in this Agreement, and who are subject to confidentiality
substantially as protective as those set forth in this Agreement; b. to its
Affiliates, including without limitation their directors, officers, employees,
advisors, consultants, agents, contractors or representatives, to the extent
they reasonably need to know the information for the purposes set out in this
Agreement, and who are subject to confidentiality obligations substantially as
protective as those set forth in this Agreement; c. to its legal counsels or
auditors to conduct internal checks, assessments or auditing who need to know
the Confidential Information for the purpose of a Party’s internal checks,
assessments or auditing; or d. as required by laws, rules of public stock
exchanges or court orders, provided that the receiving Party may disclose only
such information as is legally required, and provided further that the receiving
Party shall provide the disclosing Party with as much advance written notice of
such requirement as is reasonably practicable under the circumstances and a
reasonable opportunity to object to or limit such disclosure. Notwithstanding
the foregoing, if either Party determines a disclosure of the terms of this
Agreement and/or ancillary documents is required by such law, rule or court
order, it shall notify the other Party in writing at least [***] before the time
of the proposed disclosure, to the extent reasonably practicable under the
circumstances. Without limiting the foregoing, prior to public disclosure of the
terms of this Agreement by either Party pursuant to the rules of a Government
Authority or public stock exchange, such Party shall provide the other Party
with an opportunity to review the proposed publicly filed version of this
Agreement and request that the filing Party seek confidential treatment of
sensitive terms that are eligible 26



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa027.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. for
redaction from such public filing under Applicable Law, which such request the
filing Party shall use reasonable efforts under the circumstances to implement.
11.4. Return or Destruction of Confidential Information. Upon the effective date
of the expiration or termination of this Agreement for any reason, either Party
may request in writing that the non-requesting Party: (a) promptly destroy all
copies of the requesting Party’s Confidential Information in the possession or
control of the non-requesting Party and confirm such destruction in writing to
the requesting Party; or (b) promptly deliver to the requesting Party, at the
non-requesting Party’s sole cost and expense, all copies of such Confidential
Information in the possession or control of the non-requesting Party.
Notwithstanding the foregoing, the non-requesting Party shall be permitted to
retain such Confidential Information (i) to the extent necessary or useful for
purposes of performing any continuing obligations or exercising any ongoing
rights hereunder and, in any event, a single copy of such Confidential
Information for archival purposes and (ii) any computer records or files
containing such Confidential Information that have been created solely by such
non- requesting Party’s automatic archiving and back-up procedures, to the
extent created and retained in a manner consistent with such non-requesting
Party’s standard archiving and back-up procedures, but not for any other uses or
purposes. All retained Confidential Information shall continue to be subject to
the terms of this Agreement for the period set forth in Section 11.1. 11.5. Use
of Name and Disclosure of Terms. a. Except as necessary to perform a Party’s
obligations under this Agreement, each Party (a) shall keep the existence,
terms, and the subject matter (including without limitation the applicable
transactions) covered by this Agreement confidential and shall not disclose such
information to any other Person through a press release or otherwise and (b)
shall not mention or otherwise use the name or any trademark of the other Party
or its Affiliates in connection with this Agreement, in each case ((a) and (b)),
without the prior written consent of the other Party in each instance (which
shall not be unreasonably withheld, conditioned or delayed). Notwithstanding the
foregoing, (i) the restrictions imposed by this Section 11.5 shall not prohibit
either Party from making any disclosure identifying the other Party that is
required by Applicable Law or the requirements of a national securities exchange
or another similar regulatory body, provided that any such disclosure shall be
governed by Section 11.3, and (ii) the restrictions imposed by this Section 11.5
shall not prohibit either Party from announcing this Agreement to the public
promptly following the Effective Date, including without limitation such key
terms and other items appropriate for such a public release, in each case
subject to the written consent of the other Party, which shall not be
unreasonably withheld. Further, the restrictions imposed on each Party under
this Section 11.5 are not intended, and shall not be construed, to prohibit a
Party from (x) identifying the other Party in its internal business
communications, provided that any Confidential Information in such
communications remains subject to this Article 11 or (y) disclosing (i)
information for which consent has previously been obtained and (ii) information
of a similar nature to that which has been previously disclosed publicly with
respect to this Agreement, each of which ((i) and (ii)) shall not require
advance approval, but copies of which shall be provided to the other Party as
soon as practicable after the release or communication thereof. 27



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa028.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. b.
If this Agreement and/or any Statement of Work executed by the Parties is
considered a “material contract” for either Party requiring such Party to
disclose this Agreement (and/or any Statement of Work) in its filings with the
Securities and Exchange Commission (“SEC”), the applicable Party shall provide
the other Party with an opportunity to review the proposed filing with the SEC
(for a period not to exceed [***]) and request redactions to protect non-public
proprietary information of the other Party from being disclosed publicly (which
request the applicable Party shall use reasonable efforts to seek unless advised
by its counsel that such information must be disclosed under law). 12.
REPRESENTATIONS AND WARRANTIES 12.1. Mutual Representations and Warranties. Each
Party represents and warrants to the other Party that as of the Effective Date:
a. It is an independent legal entity duly organized, validly existing in good
standing under the laws of the place of its establishment or incorporation; b.
it has full authority to enter into this Agreement and to perform its
obligations under this Agreement and the provisions of this Agreement are
legally binding upon it from the Effective Date; c. its execution of this
Agreement and performance of its obligations under it will not violate (i) any
provision of its business license, articles of incorporation, articles of
association or similar organizational documents; (ii) any Applicable Laws or any
governmental authorization or approval; and (iii) any contract to which it is a
party or to which it is subject, or result in a default under any such contract;
d. no lawsuit, arbitration or other legal or governmental proceeding is pending
or, to its knowledge, threatened against it that would affect its ability to
perform its obligations under this Agreement; e. it has disclosed to the other
Party all documents received from any Governmental Authority or Regulatory
Authority that may have a material adverse effect on its ability to fully
perform its obligations under this Agreement; f. it has not been debarred and is
not subject to debarment and that it shall not knowingly use in any capacity, in
connection with the Services and the program described herein, any Person who
has been debarred pursuant to Section 306 of the Act or who is the subject of a
conviction described in such section; g. (i) it and its Affiliates are in
compliance with (A) the PhRMA Code on Interactions with Healthcare Professionals
and (B) all state codes or requirements that limit or regulate interactions with
healthcare practitioners and (ii) it has not been debarred, suspended or
excluded from any federal health care program, including without limitation
Medicare, Medicaid and the Civilian Health and Medical Program of the Uniformed
Services. If it or any of its employees who are involved in performing the
Services or working with the other Party in connection with the program
described herein, is debarred, suspended or excluded during the Term or such
Party reasonably believes debarment, suspension or exclusion is contemplated, it
shall immediately notify the other Party in writing upon it becoming aware of
such debarment, suspension or exclusion. If a Party is so debarred, 28



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa029.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
suspended or excluded, or in the case of any employee who is debarred, suspended
or excluded, if the applicable Party permits such employee to continue to
perform any Services or work on the program described herein, then the other
Party shall have the right to terminate this Agreement upon written notice to
the other Party. Any termination of this Agreement pursuant to this Section
12.1.g. shall be treated as a termination pursuant to Section 14.2.e. as if such
Party had committed a material breach, except that in such event no cure period
shall apply, and such Party shall have the right to effect such termination
immediately upon written notice to other Party; and h. it will comply in all
material respects with Applicable Laws in performing its obligations and
exercising its rights hereunder. 12.2. Zosano’s Representations and Warranties.
Zosano represents and warrants that as of the Effective Date: a. Zosano has no
knowledge of any claim alleging that the manufacture, packaging, distribution,
sale or use of the Product in the Territory, or that the use of any registered
trademark or registered copyright within the Product Trademarks, Corporate
Trademarks or Product Copyrights, infringes or misappropriates the Intellectual
Property Rights or other rights of any Third Party; b. to Zosano’s knowledge,
the manufacture, packaging, distribution, sale or use of the Product in the
Territory and the use of any registered Trademark or Corporate Trademarks in the
Territory does not infringe or misappropriate the Intellectual Property Rights
or other rights of any Third Party; and c. to Zosano’s knowledge, the
manufacture, packaging, distribution, sale or use of the Product in the
Territory and the use of any registered copyright within the Product Trademarks,
or Product Copyrights in the Territory does not infringe or misappropriate the
Intellectual Property Rights or other rights of any Third Party. 12.3.
Eversana’s Representations and Warranties. Eversana represents and warrants that
as of the Effective Date: a. it has adequate cash flow and otherwise has the
financial resources, capacity and capabilities to timely and adequately perform
its obligations hereunder; b. Eversana has no knowledge of any claim alleging
that the use of Eversana IP in connection with the Services and the Product in
the Territory infringes or misappropriates the Intellectual Property Rights or
other rights of any Third Party; and c. to the knowledge of Eversana, any use of
Eversana IP in connection with the Services and the Product in the Territory
does not infringe or misappropriate the Intellectual Property Rights or other
rights of any Third Party. 12.4. Covenant. a. Each party shall, and cause its
Affiliates, employees, and agents, to comply with Applicable Laws in connection
with its obligations and responsibilities hereunder. 29



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa030.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. b.
Eversana will not use any marketing, educational, promotional or training
materials in the course of performing activities under this Agreement other than
those reviewed and approved by Zosano; c. Without limiting Eversana’s other
obligations in this Agreement, Eversana will comply with its obligations under
Sections 2.2.b, 2.3.a and 9.2 through 9.6. d. Zosano is solely responsible for
reviewing, finalizing and approving all Product Promotional Materials and
literature (including but not limited Product inserts and all Product
Promotional Materials initially prepared by Eversana) and for ensuring all such
materials comply with Applicable Law. 12.5. DISCLAIMER OF WARRANTIES. EXCEPT FOR
THE EXPRESS WARRANTIES SET FORTH HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS
OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF
LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL OR EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE. 13. INDEMNIFICATION, LIMITATION OF LIABILITY AND INSURANCE 13.1.
Zosano Indemnity. Zosano shall indemnify, hold harmless and defend Eversana, its
Affiliates, and their respective directors, officers, employees, representatives
and agents (the “Eversana Indemnitees”) from and against any and all losses,
damages, liabilities, judgments, fines, and amounts paid in settlement,
including without limitation any associated costs and expenses (including
without limitation reasonable attorneys’ fees) (“Losses”), which result directly
or indirectly from any claim, demand, suit, action or proceeding brought or
initiated by a Third Party against them (“Claims”) to the extent that such
Claims arise out of (i) the manufacture, packaging, branding, labeling, sale or
use of the Product, including without limitation any death or personal injury
arising out of the defective manufacture of the Product by or on behalf of
Zosano, (ii) any product liability or similar claims with respect to the Product
(regardless of legal theory including but not limited to strict liability),
(iii) any actual or asserted violation of the Federal Food, Drug and Cosmetic
Act or any other Applicable Law by virtue of which the Product is alleged or
determined to be adulterated, misbranded, mislabeled or otherwise not in full
compliance with Applicable Law; (iv) infringement or misappropriation of the
Intellectual Property Rights of a Third Party through the conduct of Services or
use of the Product Copyrights or Product Trademarks in connection therewith,
except to the extent such infringement or misappropriation relates to the use of
the Eversana IP; or (v) the gross negligence, fraud or willful misconduct of any
of the Zosano Indemnitees in performing any obligations under this Agreement; or
(vi) a breach of a representation, warranty or covenant set forth in this
Agreement by a Zosano Indemnitee; provided, however, with respect to Section
13.1(iv) – Section 13.1 (vi) Zosano shall not be required to indemnify, hold
harmless or defend any Eversana Indemnitee against any claim to the extent that
Eversana has an obligation to indemnify an Zosano Indemnitee under Section 13.2.
13.2. Eversana Indemnity. Eversana shall indemnify, hold harmless and defend the
Zosano, its Affiliates, and their respective directors, officers, employees,
representatives and agents 30



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa031.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
(the “Zosano Indemnitees”) from and against any Losses, which result directly or
indirectly from any Claims to the extent that such Claims arise out of: (i) the
gross negligence, fraud or willful misconduct of any of the Eversana Indemnitees
in performing any obligations under this Agreement, (ii) any infringement of the
Intellectual Property Rights of a Third Party predicated on Eversana IP; or
(iii) a breach of a representation, warranty or covenant set forth in this
Agreement by an Eversana indemnitee; provided, however, that Eversana shall not
be required to indemnify, hold harmless or defend any Zosano Indemnitee against
any claim to the extent that Zosano has an obligation to indemnify a Eversana
Indemnitee under Section 13.1. 13.3. Zosano Reimbursement of Certain Expenses.
Zosano shall reimburse Eversana for [***] and Eversana employee [***] in
connection with any of the following events or occurrences, [***] of its express
obligations contained in this Agreement: (i) [***]; or (ii) [***]. 13.4.
Procedures. Any indemnified party submitting an indemnity claim under this
Section 13, as applicable (“Indemnified Party”) shall: (a) promptly notify the
indemnifying Party (“Indemnifying Party”), of such claim in writing and furnish
the Indemnifying Party with a copy of the applicable communication, notice or
other action relating to the event for which indemnity is sought; provided that,
no failure to provide such notice pursuant to this clause (i) shall relieve the
Indemnifying Party of its indemnification obligations, except to the extent such
failure materially prejudices the Indemnifying Party’s ability to defend or
settle the claim; (ii) give the Indemnifying Party the authority, information
and assistance necessary to defend or settle such suit or proceeding in such a
manner as the Indemnifying Party shall determine; and (iii) give the
Indemnifying Party sole control of the defense (including without limitation the
right to select counsel, at the Indemnifying Party’s expense) and the sole right
to compromise and settle such suit or proceeding; provided, however, that in the
case of the foregoing clauses (ii) and (iii), the Indemnifying Party shall not,
without the written consent of the Indemnified Party, compromise or settle any
suit or proceeding unless such compromise or settlement (x) is solely for
monetary damages (for which the Indemnifying Party shall be responsible), (y)
does not impose injunctive or other equitable relief against the Indemnified
Party and (z) includes an unconditional release of the Indemnified Party from
all liability on claims that are the subject matter of such proceeding. The
Indemnified Party (in its capacity as such) may participate in the defense at
its own expense. 13.5. Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW AND EXCEPT AS A RESULT OF GROSS NEGLIGENCE, COMMON LAW FRAUD OR
WILLFUL MISCONDUCT, A BREACH OF ARTICLE 11 OR SECTION 2.2.b OR IN CONNECTION
WITH A PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH HEREIN, NEITHER PARTY NOR
ANY OF ITS AFFILIATES SHALL BE LIABLE TO THE OTHER OR THEIR AFFILIATES, FOR ANY
CLAIMS, DEMANDS OR SUITS FOR CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE,
INDIRECT OR MULTIPLE DAMAGES, OR FOR LOSS OF PROFITS, REVENUE OR INCOME,
DIMINUTION IN VALUE OR LOSS OF BUSINESS OPPORTUNITY (IN EACH CASE, WHETHER OR
NOT FORESEEABLE AT THE EFFECTIVE DATE) OR ANY DAMAGES CALCULATED BY REFERENCE TO
A MULTIPLIER OF REVENUE, PROFITS, OR SIMILAR METHODOLOGY, CONNECTED WITH OR
RESULTING FROM ANY BREACH OF THIS AGREEMENT, OR ANY ACTIONS UNDERTAKEN IN
CONNECTION WITH, OR RELATED HERETO, INCLUDING WITHOUT LIMITATION ANY SUCH
DAMAGES WHICH ARE 31



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa032.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
BASED UPON BREACH OF CONTRACT, TORT, BREACH OF WARRANTY, STRICT LIABILITY,
STATUTE, OPERATION OF LAW OR ANY OTHER THEORY OF RECOVERY. EACH PARTY FURTHER
ACKNOWLEDGES AND AGREES THAT UPON ANY BREACH OF A WARRANTY BY A PARTY CONTAINED
HEREIN, EXCEPT TO THE EXTENT SUCH BREACH IS A RESULT OF SUCH PARTY’S GROSS
NEGLIGENCE, COMMON LAW FRAUD OR WILLFUL MISCONDUCT, OR ARISES IN CONNECTION WITH
SUCH PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH HEREIN, SUCH PARTY’S MAXIMUM
LIABILITY TO THE OTHER PARTY FOR DAMAGES SHALL IN NO EVENT EXCEED THE SUM OF ALL
PAYMENTS ACTUALLY RECEIVED FROM OR PAID BY THE OTHER PARTY DURING THE SIX (6)
MONTH PERIOD IMMEDIATELY PRECEDING THE DATE THE PARTY’S CLAIM AROSE”, PROVIDED
THAT DURING THE ONE (1) YEAR PERIOD COMMENCING UPON THE EFFECTIVE DATE, THE
MAXIMUM LIABILITY SHALL BE [***] DOLLARS ($[***]) [***] AND DURING THE [***] OF
THE EFFECTIVE DATE, THE MAXIMUM LIABILITY SHALL BE [***] DOLLARS ($[***]) [***].
13.6. Insurance. Each Party shall at all times maintain general liability
insurance policies or self- insurance in such amounts and with such scope of
coverage as are normal and customary in the pharmaceutical industry for a Person
of comparable size and engaged in activities comparable to the activities in
which such Party engages hereunder. As of the NDA Approval Date, Zosano shall
maintain Product Liability insurance of at least [***] dollars ($[***]) (and
increasing to [***] dollars ($[***]) prior to Commercial Launch) naming Eversana
as an additional insured under such policy, it being understood and agreed that
Eversana shall not need to obtain any product liability insurance during the
Term. If requested by the other Party, the insured Party shall furnish a
certificate of insurance or other reasonable proof of coverage (which may be a
certificate or other evidence issued by a Party under a program of
self-insurance) evidencing the requisite coverage required under this Section
13.6 during the Term. The insurance policies shall be under an occurrence form,
but if only a claims-made form is available to a Party, then such Party shall
continue to maintain such insurance after the expiration or termination of this
Agreement for a period of [***] years. 14. TERM AND TERMINATION 14.1. Term. The
Agreement shall take into effect as of the Effective Date and shall remain in
effect for a term of five (5) years after the NDA Approval Date unless earlier
terminated as provided hereunder (the “Term”). 14.2. Termination. This Agreement
may be terminated as follows: a. Termination for Delays in Providing
Pre-Commercial and Commercial Plans and Budgets. Zosano shall have the right to
terminate this Agreement immediately upon written notice to Eversana if Eversana
does not provide the initial (i) Pre-Commercial Plan and Pre-Commercial Budget
to the Committee for review and approval within seventy- five (75) days of the
Effective Date or (ii) the initial Commercial Plan and Commercial Budget for
review and approval within ninety (90) days of the Effective Date. b.
Termination for Late Approval. Either Party shall have the right to terminate
this Agreement if NDA Approval does not occur by July 31, 2021 effectively upon
providing written notice to the other Party within sixty (60) days after such
date (such notice to be effective upon receipt thereof by the other Party). 32



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa033.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. c.
Termination for Discontinuance of Product Commercialization in the Territory.
Zosano may, in its sole discretion, decide to discontinue its development or
Commercialization efforts for the Product in the Territory, and in connection
therewith, may terminate this Agreement upon sixty (60) days prior written
notice provided to Eversana. In the event Zosano terminates the Agreement
pursuant to this Section 14.2c. during the first [***] from the Effective Date,
Zosano shall pay Eversana an early termination fee in an amount equal to [***]
percent ([***]%) of the Commercialization Fees actually incurred by Eversana up
to the termination date and not previously reimbursed to Eversana. d.
Termination for Revenue Shortfall. Each Party shall be entitled to terminate the
Agreement if cumulative Net Profits are negative in at least [***] commencing
upon or after the date that is [***] after the Commercial Launch, by providing
the other Party with thirty (30) days’ prior written notice, provided that such
condition is not directly attributable to breach by the terminating Party of its
obligations under this Agreement. e. Termination upon Material Breach. Either
Party may terminate this Agreement by written notice to the other Party if the
other Party materially breaches this Agreement, and such breach is not cured
within sixty (60) days after the other Party receives written notice of such
breach from such Party specifying in detail the nature and extent of the alleged
material breach. Such termination shall be effective upon a subsequent written
notice from such Party after expiration of the foregoing sixty (60) day period.
f. Termination for Insolvency. Either Party may terminate this Agreement
immediately on written notice if the other Party (or, if applicable, a parent of
such other Party) shall file in any court or Governmental Authority, pursuant to
any statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of the other Party or of its assets, or if the other Party
(or, if applicable, a parent of such other Party) shall be served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within sixty (60) days after the filing thereof,
or if the other Party (or, if applicable, a parent of such other Party) shall
propose or be a party to any dissolution or liquidation, or if the other Party
(or, if applicable, a parent of such other Party) shall make a general
assignment for the benefit of its creditors. g. Termination for Change of
Control. In the event of a Change of Control of Zosano, Zosano will make
reasonable efforts to ensure that such Third Party (“Acquiring Party”) will
continue to utilize the Services of Eversana for the remainder of the Term.
Notwithstanding the prior sentence, Zosano shall have the right to terminate
this Agreement upon entering into a definitive binding agreement for a Change of
Control of Zosano upon sixty (60) days advance written notice provided to
Eversana, such notice to be provided to Eversana at any time within the [***]
day period following the effective date of such Change of Control. [***]
Eversana shall also receive all payments due in accordance with Section 14.6
below. Any termination payment owed under this Section 14.2.g would be reduced
by the amount of previously reimbursed Commercialization Fees and Profit Split
share payments paid for the relevant twelve (12) month period. h. Termination
for Recall; Failure to Launch. Either Party may terminate this Agreement 33



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa034.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
upon ninety (90) days written notice to the other Party if: (i) the Product is
subject to a recall in the Territory based on material safety concerns for the
Product, which shall not include any recall for packaging or labeling issues,
manufacturing concerns, or the like; or (ii) the Product is not Commercially
Launched within [***] of the NDA Approval Date, other than by reason of the
terminating Party’s failure to perform its obligations under this Agreement,
provided that a written notice of termination is given within sixty (60) days of
the end of the [***] month period. i. Termination for Product Withdrawal.
Eversana can terminate this Agreement upon thirty (30) days written notice to
Zosano if: (i) Zosano withdraws the Product from the market in the Territory for
a period of greater than ninety (90) days, provided that a written notice of
termination is given within sixty (60) days after the expiration of such ninety
(90) day Product withdrawal period. 14.3. Effect of Termination or Expiration.
a. Upon the effective date of expiration or termination of this Agreement, and
subject to Section 14.3.b below, Eversana shall promptly cease all performance
of the Services and promptly discontinue the use of any Zosano IP, Arising
Product IP, Product Trademarks, Product Copyrights, and Corporate Trademarks. At
Zosano’s election, Eversana either shall (a) promptly return to Zosano or (b)
destroy and certify to Zosano such destruction of, all Promotional Materials,
training materials, and all other information and materials related to the
Product or the activities provided for by this Agreement. b. Except as otherwise
expressly provided herein, termination of this Agreement in accordance with the
provisions hereof shall not limit any remedies that may otherwise be available
in law or equity. 14.4. Accrued Rights. Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or expiration,
including, without limitation, Eversana’s rights to any amounts owed by Zosano
hereunder and pursuant to the Loan Agreement. Such termination or expiration
shall not relieve a Party from obligations that are expressly indicated to
survive the termination or expiration of this Agreement. 14.5. Loan Agreement.
On termination or expiration of this Agreement for any reason, Zosano shall owe
Eversana all amounts due pursuant to the Loan Agreement, in accordance with the
terms set forth in the Loan Agreement. For clarification, there are no
circumstances pursuant to which Zosano shall not repay Eversana for all amounts
loaned by Eversana to Zosano, pursuant to the Loan Agreement. 14.6. Payments Due
Eversana Upon Termination. In addition to other payment obligations set forth in
this Agreement due on termination, in the event of termination of this
Agreement: Zosano shall reimburse or pay Eversana for: a. [***] percent ([***]%)
of all Commercialization Fees owed by Zosano to Eversana as of the date
termination it; 34



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa035.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. b.
Eversana’s share of the any remaining positive Profit Split not already paid and
due as of the effective date of termination. c. Fees and expenses incurred (or
to be incurred by Eversana following termination) for work to be provided by
Third Parties and other related commitments entered into by Eversana pursuant to
written agreements existing at the time of termination in connection with the
Services that could not be terminated; provided Eversana uses reasonable efforts
to mitigate such costs and expenses incurred. d. the following expenses actually
incurred by Eversana (or to be incurred by Eversana) related to fleet
automobiles provided to members of the Sales Force and supported by reasonable
documentation: (i) a [***] early termination fee (if any); and (ii) a [***] in
the amount equal to the net loss to Eversana on such [***] determined by
deducting the [***], as of date the [***] is returned to Eversana's [***]
provider, [***]; and (iii) all remaining [***] by Eversana between the [***];
and (iv) [***] by Eversana. 14.7. Survival. The rights and obligations of the
Parties set forth in Section 1 (Definitions), Section 2.3.a (Other Rights and
Obligations), Section 2.7 (Non-Solicitation), Section 6.1 (Ownership of
Regulatory Documentation and Approvals), Section 8.1.c (Eversana Compliance with
Laws and Policies), Section 10 (Statement, Record-keeping and Audits), Section
11 (Confidentiality), Section 13 (Indemnification, Limitation of Liability and
Insurance), Section 14.3 (Effect of Termination), Section 14.4 (Accrued Rights),
Section 14.5 (Loan Agreement), Section 14.6 (Payments on Termination), Section
14.7 (Survival), Section 15 (Notice), and Section 16 (General Provisions) shall
survive the termination or expiration of this Agreement. 15. NOTICE Any notice
or written communication provided for in this Agreement by a Party to the other
Party, including without limitation but not limited to any and all offers,
writings, or notices to be given hereunder, shall be made by registered mail or
by courier service delivered letter, promptly transmitted or addressed to the
appropriate Party. The date of receipt of a notice or communication hereunder
shall be the date of delivery confirmed by the USPS or the courier service in
the case of a courier service delivered letter. All notices and communications
shall be sent to the appropriate address set forth below, until the same is
changed by notice given in writing to the other Party effective as above. Notice
to Zosano: [***] Address: Zosano Pharma Corporation 34790 Ardentech Court
Fremont, California 94555 35



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa036.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
With a copy to: Latham and Watkins LLP 140 Scott Drive, Menlo Park, CA, 94025
Attention: [***] Notice to Eversana: [***] Address: EVERSANA Life Science
Services, LLC 190 N. Milwaukee Street Milwaukee, WI 53202 With a copy to: [***]
EVERSANA Life Science Services, LLC 190 N. Milwaukee Street Milwaukee, WI 53202
16. GENERAL PROVISIONS 16.1. Force Majeure. Except as otherwise set out in this
Agreement, no Party to this Agreement shall have any liability whatsoever or
(without prejudice to any payments of monies due) be deemed to be in default for
any delays or failures in performance of any of its obligations under this
Agreement to the extent such delay or failure is caused by or results from
causes beyond the reasonable control of the affected Party, potentially
including without limitation, pandemics. embargoes, war, acts of war (whether
war be declared or not), acts of terrorism, insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, fire, floods, or
other acts of God, or acts, omissions or delays in acting by any governmental
authority (including without limitation government shut down) or the other
Party. The affected Party shall notify the other Party of such force majeure
circumstances as soon as reasonably practical. The affected Party shall use all
reasonable endeavors to remedy the event or limit the effects of the said event
of force majeure upon the other Party in a timely manner. When such
circumstances arise, the Parties shall negotiate in good faith any modifications
of the terms of this Agreement that may be necessary or appropriate in order to
arrive at an equitable solution. If any force majeure event continues for a
period of at least [***] days that would prevent the performance of any material
obligation of or receipt of any material benefit (including, without limitation,
payment) by a Party under this Agreement, the affected Party shall have the
right to terminate this Agreement upon thirty (30) days written notice to the
other Party. 16.2. Governing Law. This Agreement shall in all respects be
governed by and interpreted according to the laws of Delaware and the United
States without regard to or application of conflict-of-law rules or principles.
16.3. Integrity. This Agreement together with the Exhibits attached hereto
constitutes the entire agreement between the Parties relating to the subject
matter hereof and supersedes all prior agreements, understandings and
discussions, whether oral or written, of the Parties with respect to the subject
matter hereof. Any modification of this Agreement shall be effective only when
made in writing and signed and delivered by the Parties. 36



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa037.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
16.4. Assignability. Neither Party may assign this Agreement without the consent
of the other Party, except either Party may assign this Agreement in whole or in
part to any Affiliate of such Party without the consent of the other Party.
Further, either Party may assign this Agreement, and all of its rights and
obligations, without the consent of the other Party, to its successor in
interest by way of merger, acquisition, or sale of all or substantially all of
its business or assets; provided that, the assigning Party provides the other
Party with written notice of such assignment within [***] days after such
assignment, merger, acquisition or sale. 16.5. Severability. If any provision
contained in this Agreement shall, for any reason, be held invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed by
limiting such invalid, illegal or unenforceable provision, or if such is not
possible, by deleting such invalid, illegal or unenforceable provision from this
Agreement; provided that (i) such provision shall be deemed to be replaced by a
provision which achieves the original intent of the Parties to the fullest
extent possible; (ii) should this Agreement as a result of such deleting no
longer reflect the good faith intent of the Parties, either Party may propose
amendments to the other provisions of this Agreement in order to have the
Agreement correspond to such good faith intent and the Parties shall negotiate
in good faith on such amendments. 16.6. Waiver. No course of dealing or failing
of either Party to strictly enforce any term, right or condition of this
Agreement in any instance shall be construed as a general waiver or
relinquishment of such term, right or condition. Such waiver or relinquishment
(either generally or any given instance and either retroactively or
prospectively) shall only be effective if made expressly in writing by the Party
with reference to the specific term, right or condition. 16.7. No Third Party
Rights. The provisions of this Agreement are for the sole benefit of the
Parties, their successors and permitted assignees, and they shall not be
construed as conferring any rights in any other Persons except as otherwise
expressly provided in this Agreement. 16.8. Headings. The descriptive headings
in this Agreement are for convenience only and shall not be interpreted so as to
limit or affect in any way the meaning of the language in the pertaining
article, section, paragraph or sub-paragraph. 16.9. Costs and Expenses. Each
Party shall, unless specifically otherwise agreed hereunder, bear their own
costs and expenses connected with such Party’s activities and performance under
this Agreement. 16.10. Counterparts. This Agreement may be executed in two (2)
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile or electronically transmitted signatures and such
signatures shall be deemed to bind each Party hereto as if they were original
signatures. 37



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa038.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed. IN
WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date. Zosano Pharma
Corporation By: /s/ Steven Lo________________________________ Name: Steven Lo
Title: President & Chief Executive Officer Eversana Life Science Services, LLC
By: /s/ Gregory Skalicky________________________________ Name: Gregory Skalicky
Title: Chief Revenue Officer 38



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa039.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
EXHIBIT A PRE- COMMERCIAL SERVICES Omitted pursuant to Regulation S-K, Item
601(a)(5). 39



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa040.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
EXHIBIT B LAUNCH and COMMERCIAL SERVICES Omitted pursuant to Regulation S-K,
Item 601(a)(5). 40



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa041.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
EXHIBIT C FUNCTIONAL SERVICES Omitted pursuant to Regulation S-K, Item
601(a)(5). 41



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa042.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
EXHIBIT D CORPORATE FUNCTIONS Omitted pursuant to Regulation S-K, Item
601(a)(5). 42



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa043.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
EXHIBIT E Initial Alliance Managers For Zosano Pharma, Inc.: [***] For Eversana,
Inc.: [***] 43



--------------------------------------------------------------------------------



 
[exhibit103eversana-msa044.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
Exhibit F Terms and Conditions to be incorporated into the Loan Agreement •
[***] 44



--------------------------------------------------------------------------------



 